

	

		II

		109th CONGRESS

		2d Session

		S. 2377

		IN THE SENATE OF THE UNITED

		  STATES

		

			March 7, 2006

			Mr. Nelson of Nebraska

			 (for himself, Mr. Sessions, and

			 Mr. Coburn) introduced the following

			 bill; which was read twice and referred to the

			 Committee on the

			 Judiciary

		

		A BILL

		To amend the Immigration and Nationality

		  Act and other Acts to provide for border security and interior enforcement

		  improvements, and for other purposes.

	

	

		1.Short title; table of

			 contents

			(a)Short

			 titleThis Act may be cited

			 as the Border Security and Interior

			 Enforcement Improvement Act of 2006.

			(b)Table of

			 contentsThe table of

			 contents for this Act is as follows:

				

					Sec. 1. Short title; table of contents.

					Sec. 2. Severability.

					TITLE I—Southwest Border Security

					Sec. 101. Construction of fencing and security improvements in

				border area from Pacific Ocean to Gulf of Mexico.

					Sec. 102. Border patrol agents.

					Sec. 103. Increased availability of Department of Defense

				equipment to assist with surveillance of southern international land border of

				the United States.

					Sec. 104. Ports of entry.

					Sec. 105. Authorization of appropriations.

					TITLE II—Federal, State, and Local Law Enforcement

					Subtitle A—Additional Federal Resources

					Sec. 201. Necessary assets for controlling United States

				borders.

					Sec. 202. Additional immigration personnel.

					Sec. 203. Additional worksite enforcement and fraud detection

				agents.

					Sec. 204. Document fraud detection.

					Sec. 205. Powers of immigration officers and

				employees.

					Subtitle B—Maintaining Accurate Enforcement Data on

				Aliens

					Sec. 211. Entry-exit system.

					Sec. 212. State and local law enforcement provision of

				information regarding aliens.

					Sec. 213. Listing of immigration violators in the National

				Crime Information Center database.

					Sec. 214. Determination of immigration status of individuals

				charged with Federal offenses.

					Subtitle C—Detention of Aliens and Reimbursement of

				Costs

					Sec. 221. Increase of Federal detention space and the

				utilization of facilities identified for closures as a result of the Defense

				Base Closure Realignment Act of 1990.

					Sec. 222. Federal custody of illegal aliens apprehended by

				State or local law enforcement.

					Sec. 223. Institutional Removal Program.

					Subtitle D—State, Local, and Tribal Enforcement of Immigration

				Laws

					Sec. 231. Congressional affirmation of immigration law

				enforcement authority by States and political subdivisions of

				States.

					Sec. 232. Immigration law enforcement training of State and

				local law enforcement personnel.

					Sec. 233. Immunity.

					TITLE III—Visa Reform and Alien Status

					Subtitle A—Limitations on visa issuance and validity

				

					Sec. 301. Curtailment of visas for aliens from countries

				denying or delaying repatriation of nationals.

					Sec. 302. Judicial review of visa revocation.

					Sec. 303. Elimination of diversity immigrant

				program.

					Sec. 304. Completion of background and security

				checks.

					Sec. 305. Naturalization and good moral character.

					Sec. 306. Denial of benefits to terrorists and

				criminals.

					Sec. 307. Repeal of adjustment of status of certain aliens

				physically present in United States under section

				245(i).

					Sec. 308. Grounds of Inadmissibility and Removability for

				Persecutors.

					Sec. 309. Technical Corrections to SEVIS Reporting

				Requirements.

					TITLE IV—Workplace enforcement and identification

				integrity

					Subtitle A—In General

					Sec. 401. Short title.

					Sec. 402. Findings.

					Subtitle B—Employment Eligibility Verification

				System

					Sec. 411. Employment Eligibility Verification

				System.

					Sec. 412. Employment eligibility verification

				process.

					Sec. 413. Expansion of employment eligibility verification

				system to previously hired individuals and recruiting and

				referring.

					Sec. 414. Extension of preemption to required construction of

				day laborer shelters.

					Sec. 415. Basic pilot program.

					Sec. 416. Protection for United States workers and individuals

				reporting immigration law violations.

					Sec. 417. Penalties.

					Subtitle C—Work Eligibility Verification Reform in the Social

				Security Administration

					Sec. 421. Verification responsibilities of the Commissioner of

				Social Security.

					Sec. 422. Notification by commissioner of failure to correct

				social security information.

					Sec. 423. Restriction on access and use.

					Sec. 424. Sharing of information with the commissioner of

				Internal Revenue Service.

					Sec. 425. Sharing of information with the Secretary of Homeland

				Security.

					Subtitle D—Sharing of information

					Sec. 431. Sharing of information with the Secretary of Homeland

				Security and the Commissioner of Social Security.

					Subtitle E—Identification Document Integrity

					Sec. 441. Consular identification documents.

					Sec. 442. Machine-readable tamper-resistant immigration

				documents.

					Subtitle F—Effective date; authorization of

				appropriations

					Sec. 451. Effective date.

					Sec. 452. Authorization of appropriations.

					TITLE V—Penalties and Enforcement 

					Subtitle A—Criminal and Civil Penalties

					Sec. 501. Alien smuggling and related offenses.

					Sec. 502. Evasion of inspection or violation of arrival,

				reporting, entry, or clearance requirements.

					Sec. 503. Improper entry by, or presence of,

				aliens.

					Sec. 504. Fees and Employer Compliance Fund.

					Sec. 505. Reentry of removed alien.

					Sec. 506. Civil and criminal penalties for document fraud,

				benefit fraud, and false claims of citizenship.

					Sec. 507. Rendering inadmissible and deportable aliens

				participating in criminal street gangs.

					Sec. 508. Mandatory detention of suspected criminal street gang

				members.

					Sec. 509. Ineligibility for asylum and protection from

				removal.

					Sec. 510. Penalties for misusing social security numbers or

				filing false information with Social Security Administration.

					Sec. 511. Technical and clarifying amendments.

					Subtitle B—Detention, Removal, and Departure 

					Sec. 521. Voluntary departure reform.

					Sec. 522. Release of aliens in removal proceedings.

					Sec. 523. Expedited removal.

					Sec. 524. Reinstatement of previous removal orders.

					Sec. 525. Cancellation of removal.

					Sec. 526. Detention of dangerous alien.

					Sec. 527. Alternatives to detention.

					Sec. 528. Authorization of appropriations.

				

			2.SeverabilityIf any provision of this Act, any amendment

			 made by this Act, or the application of such provision or amendment to any

			 person or circumstance is held to be unconstitutional, the remainder of this

			 Act, and the application of such provision to other persons not similarly

			 situated or to other circumstances, shall not be affected by such

			 holding.

		ISouthwest Border Security

			101.Construction of

			 fencing and security improvements in border area from Pacific Ocean to Gulf of

			 Mexico

				(a)In

			 generalSection 102(b)(1) of

			 the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (Public

			 Law 104–208; 8 U.S.C. 1103 note) is amended to read as follows—

					

						(1)Border Security

				improvements

							(A)Border zone

				creation

								(i)In

				generalIn carrying out

				subsection (a), the Secretary of Homeland Security shall create and control a

				border zone, along the international land border between the United States and

				Mexico, subject to the following conditions:

									(I)SizeThe border zone shall consist of the United

				States land area within 100 yards of such international land border, except

				that with respect to areas of the border zone that are contained within an

				organized subdivision of a State or local government, the Secretary may adjust

				the area included in the border zone to accommodate existing public and private

				structures.

									(II)Federal

				landNot later than 30 days

				after the date of the enactment of the Border

				Security and Interior Enforcement Improvement Act of 2006, the

				head of each Federal agency having jurisdiction over Federal land included in

				the border zone shall transfer such land, without reimbursement, to the

				administrative jurisdiction of the Secretary of Homeland Security.

									(III)ConsultationBefore installing any fencing or other

				physical barriers, roads, lighting, or sensors under subparagraph (B) on land

				transferred by the Secretary of Defense under subclause (II), the Secretary of

				Homeland Security shall consult with the Secretary of Defense for purposes of

				mitigating or limiting the impact of the fencing, barriers, roads, lighting,

				and sensors on military training and operations.

									(ii)Other

				usesThe Secretary may

				authorize the use of land included in the border zone for other purposes so

				long as such use does not impede the operation or effectiveness of the security

				features installed under subparagraph (B) or the ability of the Secretary to

				carry out subsection (a).

								(B)Reinforced

				fencingIn carrying out

				subsection (a), the Secretary of Homeland Security shall provide for—

								(i)the construction along the southern

				international land border between the United States and Mexico, starting at the

				Pacific Ocean and extending eastward to the Gulf of Mexico, of at least 2

				layers of reinforced fencing; and

								(ii)the installation of such additional

				physical barriers, roads, lighting, ditches, and sensors along such border as

				may be necessary to eliminate illegal crossings and facilitate legal crossings

				along such border.

								(C)Priority

				areasWith respect to the

				border described in subparagraph (B), the Secretary shall ensure that initial

				fence construction occurs in high traffic and smuggling areas along such

				border.

							.

				(b)Conforming

			 amendmentsSection 102 of the Illegal Immigration Reform and

			 Immigrant Responsibility Act of 1996 (Public Law 104–208; 8 U.S.C. 1103 note)

			 as amended by subsection (a) is further amended—

					(1)in subsection

			 (a), by striking Attorney General, in consultation with the Commissioner

			 of Immigration and Naturalization, and inserting Secretary of

			 Homeland Security;

					(2)in subsection

			 (b), by striking the heading and inserting Border zone creation and reinforced

			 fending—; and

					(3)by striking

			 Attorney General each place it appears and inserting

			 Secretary of Homeland Security.

					102.Border patrol

			 agentsSection 5202 of the

			 Intelligence Reform and Terrorism Prevention Act of 2004 (Public Law 108–458;

			 118 Stat. 3734) is amended—

				(1)by striking 2010 both places

			 it appears and inserting 2011; and

				(2)by striking 2,000 and

			 inserting 3,000.

				103.Increased

			 availability of Department of Defense equipment to assist with surveillance of

			 southern international land border of the United States

				(a)Increased

			 availability of equipmentThe

			 Secretary of Defense and the Secretary of Homeland Security shall develop and

			 implement a plan to use the authorities provided to the Secretary of Defense

			 under chapter 18 of title 10, United States Code, to increase the availability

			 and use of Department of Defense equipment, including unmanned aerial vehicles,

			 tethered aerostat radars, and other surveillance equipment, to assist with

			 Department of Homeland Security surveillance activities conducted at or near

			 the southern international land border of the United States.

				(b)ReportNot later than 6 months after the date of

			 the enactment of this Act, the Secretary of Defense and the Secretary of

			 Homeland Security shall submit a report to Congress that contains—

					(1)a description of the current use of

			 Department of Defense equipment to assist with Department of Homeland Security

			 surveillance of the southern international land border of the United

			 States;

					(2)the plan developed under subsection (a) to

			 increase the use of Department of Defense equipment to assist with such

			 surveillance activities; and

					(3)a description of the types of equipment and

			 other support to be provided by Department of Defense under such plan during

			 the 1-year period beginning after submission of the report.

					104.Ports of

			 entryTo facilitate legal

			 trade, commerce, tourism, and legal immigration, the Secretary of Homeland

			 Security is authorized to—

				(1)construct additional ports of entry along

			 the international land border of the United States, at locations to be

			 determined by the Secretary; and

				(2)make necessary

			 improvements to the ports of entry in existence on the date of the enactment of

			 this Act.

				105.Authorization of

			 appropriations

				(a)In

			 generalThere are authorized

			 to be appropriated $5,000,000,000 to carry out section 102(b)(1) of the Illegal

			 Immigration Reform and Immigrant Responsibility Act of 1996 (Public Law

			 104–208; 8 U.S.C. 1103), as amended by section 101. Such sums shall be

			 available until expended.

				(b)Border patrol

			 agentsThere are authorized

			 to be appropriated $3,000,000,000 to carry out section 5202 of the Intelligence

			 Reform and Terrorism Prevention Act of 2004 (Public Law 108–458; 118 Stat.

			 3734), as amended by section 102.

				(c)Ports of

			 entryThere are authorized to

			 be appropriated $125,000,000 to carry out section 104.

				(d)Conforming

			 amendmentSection 102(b)(4)

			 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8

			 U.S.C. 1103 note) is repealed.

				IIFederal, State, and Local Law

			 Enforcement

			AAdditional Federal Resources

				201.Necessary assets for

			 controlling United States borders

					(a)Personnel

						(1)Customs and

			 border protection officersIn

			 each of the fiscal years 2007 through 2011, the Secretary of Homeland Security

			 shall increase by not less than 250 the number of positions for full-time

			 active duty Customs and Border Protection officers.

						(2)Authorization of

			 appropriationsThere are

			 authorized to be appropriated such sums as may be necessary for each of fiscal

			 years 2007 through 2011 to carry out paragraph (1).

						(b)Technological

			 assets

						(1)AcquisitionThe Secretary of Homeland Security shall

			 procure unmanned aerial vehicles, cameras, poles, sensors, and other

			 technologies necessary to achieve operational control of the borders of the

			 United States.

						(2)Authorization of

			 appropriationsThere are

			 authorized to be appropriated $500,000,000 for each of fiscal years 2007

			 through 2011 to carry out paragraph (1).

						(c)Border patrol

			 checkpointsNotwithstanding

			 any other provision of law or regulation, temporary or permanent checkpoints

			 may be maintained on roadways in border patrol sectors close to the

			 international land borders of the United States in such locations and for such

			 time period durations as the Secretary of Homeland Security, in the Secretary's

			 sole discretion, determines necessary.

					202.Additional

			 immigration personnel

					(a)Department of

			 Homeland Security

						(1)Investigative

			 personnelIn addition to the

			 positions authorized under section 5203 of the Intelligence Reform and

			 Terrorism Prevention Act of 2004 (Public Law 108–458; 118 Stat. 3734), for each

			 of fiscal years 2007 through 2011, the Secretary of Homeland Security shall,

			 subject to the availability of appropriations for such purpose, increase by not

			 less than 200 the number of positions for investigative personnel within the

			 Department of Homeland Security investigating alien smuggling and immigration

			 status violations above the number of such positions for which funds were made

			 available during the preceding fiscal year.

						(2)Trial

			 attorneysIn each of fiscal

			 years 2007 through 2011, the Secretary of Homeland Security shall, subject to

			 the availability of appropriations for such purpose, increase the number of

			 positions for attorneys in the Office of General Counsel of the Department of

			 Homeland Security who represent the Department in immigration matters by not

			 less than 100 above the number of such positions for which funds were made

			 available during each preceding fiscal year.

						(3)Authorization of

			 appropriationsThere are

			 authorized to be appropriated to the Department of Homeland Security for each

			 of fiscal years 2007 through 2011 such sums as may be necessary to carry out

			 this subsection.

						(b)Department of

			 Justice

						(1)Assistant

			 attorney general for immigration enforcement

							(A)EstablishmentThere is established within the Department

			 of Justice the position of Assistant Attorney General for Immigration

			 Enforcement. The Assistant Attorney General for Immigration Enforcement shall

			 coordinate and prioritize immigration litigation and enforcement in the Federal

			 courts, including—

								(i)removal and deportation;

								(ii)employer sanctions; and

								(iii)alien smuggling and human

			 trafficking.

								(B)Conforming

			 amendmentSection 506 of

			 title 28, United States Code, is amended by striking ten and

			 inserting 11.

							(2)Litigation

			 attorneysIn each of fiscal

			 years 2007 through 2011, the Attorney General shall, subject to the

			 availability of appropriations for such purpose, increase by not less than 50

			 the number of positions for attorneys in the Office of Immigration Litigation

			 of the Department of Justice above the number of such positions for which funds

			 were made available during the preceding fiscal year.

						(3)Assistant United

			 States attorneysIn each of

			 fiscal years 2007 through 2011, the Attorney General shall, subject to the

			 availability of appropriations for such purpose, increase by not less than 50

			 the number of Assistant United States Attorneys to litigate immigration cases

			 in the Federal courts above the number of such positions for which funds were

			 made available during the preceding fiscal year.

						(4)Immigration

			 judgesIn each of fiscal

			 years 2007 through 2011, the Attorney General shall, subject to the

			 availability of appropriations for such purpose, increase by not less than 50

			 the number of immigration judges above the number of such positions for which

			 funds were made available during the preceding fiscal year.

						(5)Authorization of

			 appropriationsThere are

			 authorized to be appropriated to the Department of Justice for each of fiscal

			 years 2007 through 2011 such sums as may be necessary to carry out this

			 subsection, including the hiring of necessary support staff.

						203.Additional worksite

			 enforcement and fraud detection agents

					(a)Worksite

			 enforcementIn each of fiscal

			 years 2007 through 2011, the Secretary of Homeland Security shall, subject to

			 the availability of appropriations for such purpose, increase by not less than

			 2,000, the number of positions for investigators dedicated to enforcing

			 compliance with sections 274 and 274A of the Immigration and Nationality Act (8

			 U.S.C. 1324, 1324a) above the number of such positions in which funds were made

			 available during the preceding fiscal year.

					(b)Fraud

			 detectionIn each of fiscal

			 years 2007 through 2011, the Secretary of Homeland Security shall, subject to

			 the availability of appropriations for such purpose, increase by not less than

			 1,000 the number of positions for Immigration Enforcement Agents dedicated to

			 immigration fraud detection above the number of such positions in which funds

			 were made available during the preceding fiscal year.

					(c)Authorization of

			 appropriationsThere are

			 authorized to be appropriated during each of fiscal years 2007 through 2011

			 such sums as may be necessary to carry out this section.

					204.Document fraud

			 detection

					(a)TrainingThe Secretary of Homeland Security shall

			 provide all customs and border protection officers with training in identifying

			 and detecting fraudulent travel documents. Such training shall be developed in

			 consultation with the Forensic Document Laboratory of the Bureau of Immigration

			 and Customs Enforcement of the Department of Homeland Security.

					(b)Forensic

			 document laboratoryThe

			 Secretary of Homeland Security shall provide all officers of the Bureau of

			 Customs and Border Protection with access to the Forensic Document

			 Laboratory.

					(c)Authorization of

			 appropriationsThere are

			 authorized to be appropriated $5,000,000 for each of fiscal years 2007 through

			 2011 to carry out this section.

					205.Powers of

			 immigration officers and employeesSection 287(a) of the Immigration and

			 Nationality Act (8 U.S.C. 1357(a)) is amended—

					(1)by striking

			 paragraph (5) and the 2 undesignated paragraphs following paragraph (5);

					(2)in the material

			 preceding paragraph (1)—

						(A)by striking

			 (a) Any and inserting (a)(1) Any; and

						(B)by striking

			 Service and inserting Department of Homeland

			 Security;

						(3)by redesignating

			 paragraphs (1), (2), (3), and (4) as subparagraphs (A), (B), (C), and (D),

			 respectively; and

					(4)by inserting

			 after subparagraph (D), as redesignated by paragraph (3), the following:

						

							(E)to make arrests—

								(i)for any offense against the United

				States, if the offense is committed in the officer's or employee's presence;

				or

								(ii)for any felony cognizable under

				the laws of the United States, if the officer or employee has reasonable

				grounds to believe that the person to be arrested has committed or is

				committing such a felony.

								(2)Under regulations prescribed by the

				Attorney General or the Secretary of Homeland Security, an officer or employee

				of the Service may carry a firearm and may execute and serve any order,

				warrant, subpoena, summons, or other process issued under the authority of the

				United

				States.

							.

					BMaintaining Accurate Enforcement Data on

			 Aliens

				211.Entry-exit

			 system

					(a)Integrated entry

			 and exit data systemSection

			 110(b)(1) of the Illegal Immigration Reform and Immigrant Responsibility Act of

			 1996 (8 U.S.C. 1365a(b)(1)) is amended to read as follows:

						

							(1)provides access to, and integrates, arrival

				and departure data of all aliens who arrive and depart at ports of entry, in an

				electronic format and in a database of the Department of Homeland Security or

				the Department of State (including those created or used at ports of entry and

				at consular

				offices);

							.

					(b)ConstructionSection 110(c) of the Illegal Immigration

			 Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1365a(c)) is amended

			 to read as follows:

						

							(c)ConstructionNothing in this section shall be construed

				to reduce or curtail any authority of the Secretary of Homeland Security or the

				Secretary of State under any other provision of

				law.

							.

					(c)DeadlinesSection 110(d) of the Illegal Immigration

			 Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1365a(d)) is

			 amended—

						(1)in paragraph (1), by striking

			 December 31, 2003 and inserting October 1, 2006;

			 and

						(2)by amending paragraph (2) to read as

			 follows:

							

								(2)Land border

				ports of entryNot later than

				October 1, 2006, the Secretary of Homeland Security shall implement the

				integrated entry and exit data system using the data described in paragraph (1)

				and available alien arrival and departure data described in subsection (b)(1)

				pertaining to aliens arriving in, or departing from, the United States at all

				land border ports of entry. Such implementation shall include ensuring that

				such data, when collected or created by an immigration officer at a port of

				entry, are entered into the system and can be accessed by immigration officers

				at airports, seaports, and other land border ports of

				entry.

								.

						(d)Authority To

			 provide access to systemSection 110(f)(1) of the Illegal

			 Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C.

			 1365a(f)(1)) is amended by adding at the end: The Secretary of Homeland

			 Security shall ensure that any officer or employee of the Department of

			 Homeland Security or the Department of State having need to access the data

			 contained in the integrated entry and exit data system for any lawful purpose

			 under the Immigration and Nationality

			 Act has such access, including access for purposes of representation

			 of the Department of Homeland Security in removal proceedings under section 240

			 of such Act and adjudication of applications for benefits under such

			 Act..

					(e)Biometric Data

			 EnhancementsNot later than October 1, 2006, the Secretary of

			 Homeland Security shall—

						(1)in consultation

			 with the Attorney General, enhance connectivity between the automated biometric

			 fingerprint identification system (IDENT) of the Department of Homeland

			 Security and the integrated automated fingerprint identification system (IAFIS)

			 of the Federal Bureau of Investigation fingerprint databases to ensure more

			 expeditious data searches; and

						(2)in consultation

			 with the Secretary of State, collect all 10 fingerprints during the alien's

			 initial enrollment in the integrated entry and exit data system described in

			 section 110 of the Illegal Immigration Reform and Immigrant Responsibility Act

			 of 1996 (8 U.S.C. 1365a), as amended by this section.

						212.State and local law

			 enforcement provision of information regarding aliens

					(a)Violations of

			 federal lawA statute,

			 policy, or practice that prohibits, or restricts in any manner, a law

			 enforcement or administrative enforcement officer of a State or of a political

			 subdivision therein, from enforcing Federal immigration laws or from assisting

			 or cooperating with Federal immigration law enforcement in the course of

			 carrying out the investigative or enforcement duties of the officer or from

			 providing information to an official of the United States Government regarding

			 the immigration status of an individual who is believed to be illegally present

			 in the United States, is in violation of section 642(a) of the Illegal

			 Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1373(a))

			 and section 434 of the Personal Responsibility and Work Opportunity

			 Reconciliation Act of 1996 (8 U.S.C. 1644).

					(b)State and local

			 law enforcement provision of information about apprehended illegal

			 aliens

						(1)Provision of

			 information

							(A)In

			 generalIn compliance with

			 section 642(a) of the Illegal Immigration Reform and Immigrant Responsibility

			 Act of 1996 (8 U.S.C. 1373(a)) and section 434 of the Personal Responsibility

			 and Work Opportunity Reconciliation Act of 1996 (8 U.S.C. 1644), each law

			 enforcement agency of a State or of a political subdivision therein shall

			 provide to the Department of Homeland Security the information listed in

			 paragraph (2) for each alien who is apprehended in the jurisdiction of such

			 agency and who cannot produce the valid certificate of alien registration or

			 alien registration receipt card described in section 264(d) of the Immigration

			 and Nationality Act (8 U.S.C. 1304(d)).

							(B)Time

			 limitationNot later than 15

			 days after an alien described in subparagraph (A) is apprehended, information

			 required to be provided under subparagraph (A) shall be provided in such form

			 and in such manner as the Secretary of Homeland Security may, by regulation or

			 guideline, require.

							(C)ExceptionThe reporting requirement in paragraph (A)

			 shall not apply in the case of any alien determined to be lawfully present in

			 the United States.

							(2)Information

			 requiredThe information

			 listed in this subsection is as follows:

							(A)The alien’s name.

							(B)The alien’s address or place of

			 residence.

							(C)A physical description of the alien.

							(D)The date, time, and location of the

			 encounter with the alien and reason for stopping, detaining, apprehending, or

			 arresting the alien.

							(E)If applicable—

								(i)the alien’s driver’s license number and the

			 State of issuance of such license;

								(ii)the type of any other identification

			 document issued to the alien, any designation number contained on the

			 identification document, and the issuing entity for the identification

			 document;

								(iii)the license number and description of any

			 vehicle registered to, or operated by, the alien; and

								(iv)a photo of the alien and a full set of the

			 alien's 10 rolled fingerprints, if available or readily obtainable.

								(3)ReimbursementThe Secretary of Homeland Security shall

			 reimburse such law enforcement agencies for the costs, per a schedule

			 determined by the Secretary, incurred by such agencies in collecting and

			 transmitting the information described in paragraph (2).

						(c)Technical and

			 conforming amendments

						(1)Illegal

			 immigration reform and immigrant responsibility act of 1996

							(A)Technical

			 amendmentSection 642 of the

			 Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C.

			 1373) is amended—

								(i)in subsections (a), (b)(1), and (c), by

			 striking Immigration and Naturalization Service each place it

			 appears and inserting Department of Homeland Security;

			 and

								(ii)in the heading by striking

			 Immigration and

			 Naturalization Service and inserting

			 Department of Homeland

			 Security.

								(B)Conforming

			 amendmentSection 1(d) of the

			 Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (division C

			 of Public Law 104–208; 110 Stat. 3009–546) is amended by striking the item

			 related to section 642 and inserting the following:

								

									

										Sec. 642. Communication between

				government agencies and the Department of Homeland

				Security.

									

									.

							(2)Personal

			 responsibility and Work Opportunity Reconciliation Act of 1996

							(A)In

			 generalSection 434 of the

			 Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (8

			 U.S.C. 1644) is amended—

								(i)by striking Immigration and

			 Naturalization Service and inserting Department of Homeland

			 Security; and

								(ii)in the heading by striking

			 Immigration and

			 Naturalization Service and inserting

			 Department of Homeland

			 Security.

								(B)Conforming

			 amendmentSection 2 of the

			 Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (8

			 U.S.C. 1642) is amended by striking the item related to section 434 and

			 inserting the following:

								

									

										Sec. 434. Communication between

				State and local government agencies and the Department of Homeland

				Security.

									

									.

							(d)Authorization of

			 appropriationsThere is

			 authorized to be appropriated such sums as may be necessary to carry out the

			 requirements of this section.

					213.Listing of

			 immigration violators in the National Crime Information Center

			 database

					(a)Provision of

			 information to the national crime information center

						(1)In

			 generalNot later than 180

			 days after the date of the enactment of this Act, the Secretary of Homeland

			 Security shall provide to the head of the National Crime Information Center of

			 the Department of Justice the information that the Secretary of Homeland

			 Security has or maintains related to any alien—

							(A)against whom a final order of removal has

			 been issued;

							(B)who enters into a

			 voluntary departure agreement, or is granted voluntary departure by an

			 immigration judge, whose period for departure has expired under subsection

			 (a)(2) or (b)(2) of section 240B of the Immigration and Nationality Act (8

			 U.S.C. 1229c) or who has violated a condition of a voluntary departure

			 agreement under such section 240B;

							(C)detained by a Federal, State, or local law

			 enforcement agency whom a Federal immigration officer has confirmed to be

			 unlawfully present in the United States but, in the exercise of discretion, has

			 been released from detention without transfer into the custody of a Federal

			 immigration officer;

							(D)who has remained in the United States

			 beyond the alien's authorized period of stay; and

							(E)whose visa has

			 been revoked.

							(2)Removal of

			 informationThe head of the

			 National Crime Information Center should promptly remove any information

			 provided by the Secretary of Homeland Security under paragraph (1) related to

			 an alien who is granted lawful authority to enter or remain legally in the

			 United States.

						(b)Inclusion of

			 information in the national crime information center databaseSection 534(a) of title 28, United States

			 Code, is amended—

						(1)in paragraph (3), by striking

			 and at the end;

						(2)by redesignating paragraph (4) as paragraph

			 (5); and

						(3)by inserting after paragraph (3) the

			 following new paragraph:

							

								(4)acquire, collect, classify, and preserve

				records of violations of the immigration laws of the United States, regardless

				of whether the alien has received notice of the violation or the alien has

				already been removed;

				and

								.

						214.Determination

			 of immigration status of individuals charged with Federal offenses

					(a)Responsibility

			 of United States AttorneysBeginning 2 years after the date of

			 the enactment of this Act, the office of the United States attorney that is

			 prosecuting a criminal case in a Federal court—

						(1)shall determine,

			 not later than 30 days after filing the initial pleadings in the case, whether

			 each defendant in the case is lawfully present in the United States (subject to

			 subsequent legal proceedings to determine otherwise);

						(2)(A)if the defendant is

			 determined to be an alien lawfully present in the United States, shall notify

			 the court in writing of the determination and the current status of the alien

			 under the Immigration and Nationality Act (8

			 U.S.C. 1101 et seq.); and

							(B)if the defendant is determined not to

			 be lawfully present in the United States, shall notify the court in writing of

			 the determination, the defendant’s alien status, and, to the extent possible,

			 the country of origin or legal residence of the defendant; and

							(3)ensure that the

			 information described in paragraph (2) is included in the case file and the

			 criminal records system of the office of the United States attorney.

						(b)GuidelinesA

			 determination made under subsection (a)(1) shall be made in accordance with

			 guidelines of the Executive Office for Immigration Review of the Department of

			 Justice.

					(c)Responsibilities

			 of Federal Courts

						(1)Modifications

			 of records and case managements systemsNot later than 2 years

			 after the date of the enactment of this Act, all Federal courts that hear

			 criminal cases, or appeals of criminal cases, shall modify their criminal

			 records and case management systems, in accordance with guidelines which the

			 Director of the Administrative Office of the United States Courts shall

			 establish, so as to enable accurate reporting of information described in

			 subsection (a)(2).

						(2)Data

			 entriesBeginning 2 years after the date of the enactment of this

			 Act, each Federal court described in paragraph (1) shall enter into its

			 electronic records the information contained in each notification to the court

			 under subsection (a)(2).

						(d)Annual Report

			 to CongressThe Director of the Administrative Office of the

			 United States Courts shall include, in the annual report filed with the

			 Congress under section 604 of title 28, United States Code—

						(1)statistical

			 information on criminal trials of aliens in the courts and criminal convictions

			 of aliens in the lower courts and upheld on appeal, including the type of crime

			 in each case and including information on the legal status of the aliens;

			 and

						(2)recommendations

			 on whether additional court resources are needed to accommodate the volume of

			 criminal cases brought against aliens in the Federal courts.

						(e)Authorization

			 of AppropriationsThere are authorized to be appropriated for

			 each of fiscal years 2007 through 2012, such sums as may be necessary to carry

			 out this Act. Funds appropriated pursuant to this subsection in any fiscal year

			 shall remain available until expended.

					CDetention of Aliens and Reimbursement of

			 Costs

				221.Increase of Federal

			 detention space and the utilization of facilities identified for closures as a

			 result of the Defense Base Closure Realignment Act of 1990

					(a)Construction or

			 acquisition of detention facilities

						(1)In

			 generalThe Secretary of

			 Homeland Security shall construct or acquire, in addition to existing

			 facilities for the detention of aliens, 20 detention facilities in the United

			 States that have the capacity to detain a combined total of not less than

			 10,000 individuals at any time for aliens detained pending removal or a

			 decision on removal of such aliens from the United States.

						(2)Determination of

			 locationThe location of any

			 detention facility built or acquired in accordance with this subsection shall

			 be determined with the concurrence of the Secretary by the senior officer

			 responsible for Detention and Removal Operations in the Department of Homeland

			 Security. The detention facilities shall be located so as to enable the

			 Department to increase to the maximum extent practicable the annual rate and

			 level of removals of illegal aliens from the United States.

						(3)Use of

			 installations under base closure lawsIn acquiring detention facilities under

			 this subsection, the Secretary of Homeland Security shall consider the transfer

			 of appropriate portions of military installations approved for closure or

			 realignment under the Defense Base Closure and Realignment Act of 1990 (10

			 U.S.C. 2687 note) for use in accordance with paragraph (1).

						(b)Technical and

			 conforming amendmentSection

			 241(g)(1) of the Immigration and Nationality

			 Act (8 U.S.C. 1231(g)(1)) is amended by striking may

			 expend and inserting shall expend.

					(c)Authorization of

			 appropriationsThere are

			 authorized to be appropriated such sums as may be necessary to carry out this

			 section.

					222.Federal custody of

			 illegal aliens apprehended by State or local law enforcement

					(a)In

			 generalTitle II of the

			 Immigration and Nationality Act (8 U.S.C. 1151 et seq.) is amended by adding

			 after section 240C the following new section:

						

							240D.Transfer of illegal

				aliens from State to Federal custody

								(a)In

				generalIf the head of a law

				enforcement entity of a State (or, if appropriate, a political subdivision of

				the State) exercising authority with respect to the apprehension or arrest of

				an illegal alien submits a request to the Secretary of Homeland Security that

				the alien be taken into Federal custody, the Secretary of Homeland

				Security—

									(1)shall—

										(A)deem the request to include the inquiry to

				verify immigration status described in section 642(c) of the Illegal

				Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1373(c)),

				and expeditiously inform the requesting entity whether such individual is an

				illegal alien; and

										(B)if the individual is an illegal alien,

				either—

											(i)not later than 72 hours after the

				conclusion of the State charging process or dismissal process, or if no State

				charging or dismissal process is required, not later than 72 hours after the

				illegal alien is apprehended, take the illegal alien into the custody of the

				Federal Government and incarcerate the alien; or

											(ii)request that the relevant State or local

				law enforcement agency temporarily detain or transport the illegal alien to a

				location for transfer to Federal custody; and

											(2)shall designate at least 1 Federal, State,

				or local prison or jail or a private contracted prison or detention facility

				within each State as the central facility for that State to transfer custody of

				criminal or illegal aliens to the Department of Homeland Security.

									(b)Reimbursement

									(1)In

				generalThe Secretary of

				Homeland Security shall reimburse a State or a political subdivision of a State

				for expenses, as verified by the Secretary of Homeland Security, incurred by

				the State or political subdivision in the detention and transportation of a

				criminal or illegal alien as described in subparagraphs (A) and (B) of

				subsection (a)(1).

									(2)Cost

				computationCompensation

				provided for costs incurred under subparagraphs (A) and (B) of subsection

				(a)(1) shall be—

										(A)the product of—

											(i)the average daily cost of incarceration of

				a prisoner in the relevant State, as determined by the chief executive officer

				of a State (or, as appropriate, a political subdivision of the State);

				multiplied by

											(ii)the number of days that the alien was in

				the custody of the State or political subdivision; plus

											(B)the cost of transporting the criminal or

				illegal alien from the point of apprehension or arrest to the location of

				detention, and if the location of detention and of custody transfer are

				different, to the custody transfer point; plus

										(C)the cost of uncompensated emergency medical

				care provided to a detained illegal alien during the period between the time of

				transmittal of the request described in subsection (a) and the time of transfer

				into Federal custody.

										(c)Requirement for

				appropriate securityThe

				Secretary of Homeland Security shall ensure that illegal aliens incarcerated in

				a Federal facility pursuant to this subsection are held in facilities which

				provide an appropriate level of security, and that, where practicable, aliens

				detained solely for civil violations of Federal immigration law are separated

				within a facility or facilities.

								(d)Requirement for

				scheduleIn carrying out this

				section, the Secretary of Homeland Security shall establish a regular circuit

				and schedule for the prompt transportation of apprehended illegal aliens from

				the custody of those States and political subdivisions of States which

				routinely submit requests described in subsection (a) into Federal

				custody.

								(e)Authority for

				contracts

									(1)In

				generalThe Secretary of

				Homeland Security may enter into contracts or cooperative agreements with

				appropriate State and local law enforcement and detention agencies to implement

				this section.

									(2)Determination by

				SecretaryPrior to entering

				into a contract or cooperative agreement with a State or political subdivision

				of a State under paragraph (1), the Secretary shall determine whether the

				State, or where appropriate, the political subdivision in which the agencies

				are located has in place any formal or informal policy that violates section

				642 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996

				(8 U.S.C. 1373). The Secretary shall not allocate any of the funds made

				available under this section to any State or political subdivision that has in

				place a policy that violates such section.

									(f)Illegal alien

				definedIn this section, the

				term illegal alien means an alien who—

									(1)entered the United States without

				inspection or at any time or place other than that designated by the Secretary

				of Homeland Security;

									(2)was admitted as a nonimmigrant and who, at

				the time the alien was taken into custody by the State or a political

				subdivision of the State, had failed to—

										(A)maintain the nonimmigrant status in which

				the alien was admitted or to which it was changed under section 248; or

										(B)comply with the conditions of any such

				status;

										(3)was admitted as an immigrant and has

				subsequently failed to comply with the requirements of that status; or

									(4)failed to depart the United States under a

				voluntary departure agreement or under a final order of

				removal.

									.

					(b)Authorization of

			 appropriations for the detention and transportation to Federal custody of

			 aliens not lawfully presentThere are authorized to be appropriated

			 $850,000,000 for fiscal year 2007 and each subsequent fiscal year for the

			 detention and removal of aliens not lawfully present in the United States under

			 the Immigration and Nationality Act (8 U.S.C. 1101 et seq.).

					223.Institutional

			 Removal Program

					(a)Institutional

			 removal program

						(1)ContinuationThe Secretary of Homeland Security shall

			 continue to operate the Institutional Removal Program or develop and implement

			 any other program to—

							(A)identify removable criminal aliens in

			 Federal and State correctional facilities;

							(B)ensure that such aliens are not released

			 into the community; and

							(C)remove such aliens from the United States

			 after the completion of their sentences.

							(2)ExpansionThe Secretary of Homeland Security shall

			 extend the institutional removal program to all States. Each State

			 should—

							(A)cooperate with officials of the Federal

			 Institutional Removal Program;

							(B)expeditiously and systematically identify

			 criminal aliens in its prison and jail populations; and

							(C)promptly convey the information collected

			 under subparagraph (B) to officials of the Institutional Removal

			 Program.

							(b)Implementation

			 of cooperative institutional removal programsSection 642 of the

			 Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C.

			 1373), is amended by adding at the end the following:

						

							(d)Authorization for

				detention after completion of state or local prison sentenceLaw enforcement officers of a State or

				political subdivision of a State are authorized to—

								(1)hold an illegal alien for a period of up to

				14 days after the alien has completed the alien’s State prison sentence in

				order to effectuate the transfer of the alien to Federal custody when the alien

				is removable or not lawfully present in the United States; or

								(2)issue a detainer that would allow aliens

				who have served a State prison sentence to be detained by the State prison

				until personnel from the Bureau of Immigration and Customs Enforcement can take

				the alien into custody.

								(e)Technology

				usageTechnology such as

				videoconferencing shall be used to the maximum extent practicable in order to

				make the Institutional Removal Program available in remote locations. Mobile

				access to Federal databases of aliens, such as the automated biometric

				fingerprint identification system (IDENT) of the Department of Homeland

				Security, and live scan technology shall be used to the maximum extent

				practicable in order to make these resources available to State and local law

				enforcement agencies in remote locations.

							(f)Report to

				congressNot later than 1

				year after the date of the enactment of the Border Security and Interior Enforcement Improvement Act

				of 2006, the Secretary of Homeland Security shall submit to

				Congress a report on the participation of States in the Institutional Removal

				Program and in any other program carried out under subsection (a).

							(g)Authorization of

				appropriationsThere are

				authorized to be appropriated to carry out the Institutional Removal

				Program—

								(1)$30,000,000 for fiscal year 2007;

								(2)$40,000,000 for fiscal year 2008;

								(3)$50,000,000 for fiscal year 2009;

								(4)$60,000,000 for fiscal year 2010;

				and

								(5)$70,000,000 for fiscal year 2011 and each

				fiscal year

				thereafter.

								.

					DState, Local, and Tribal Enforcement of

			 Immigration Laws

				231.Congressional

			 affirmation of immigration law enforcement authority by States and political

			 subdivisions of StatesNotwithstanding any other provision of law

			 and reaffirming the existing inherent authority of States, law enforcement

			 personnel of a State or a political subdivision of a State have the inherent

			 authority of a sovereign entity to investigate, identify, apprehend, arrest,

			 detain, or transfer to Federal custody aliens in the United States (including

			 the transportation of such aliens across State lines to detention centers), for

			 the purpose of assisting in the enforcement of the immigration laws of the

			 United States in the normal course of carrying out the law enforcement duties

			 of such personnel. This State authority has never been displaced or preempted

			 by a Federal law.

				232.Immigration law

			 enforcement training of State and local law enforcement personnel

					(a)Training manual

			 and pocket guide

						(1)EstablishmentNot later than 180 days after the date of

			 the enactment of this Act, the Secretary of Homeland Security shall

			 establish—

							(A)a training manual for law enforcement

			 personnel of a State or political subdivision of a State to train such

			 personnel in the investigation, identification, apprehension, arrest,

			 detention, and transfer to Federal custody of aliens in the United States

			 (including the transportation of such aliens across State lines to detention

			 centers and the identification of fraudulent documents); and

							(B)an immigration enforcement pocket guide for

			 law enforcement personnel of a State or political subdivision of a State to

			 provide a quick reference for such personnel in the course of duty.

							(2)AvailabilityThe training manual and pocket guide

			 established in accordance with paragraph (1) shall be made available to all

			 State and local law enforcement personnel.

						(3)ApplicabilityNothing in this subsection shall be

			 construed to require State or local law enforcement personnel to carry the

			 training manual or pocket guide established in accordance with paragraph (1)

			 with them while on duty.

						(4)CostsThe Secretary of Homeland Security shall be

			 responsible for any and all costs incurred in establishing the training manual

			 and pocket guide under this subsection.

						(b)Training

			 flexibility

						(1)In

			 generalThe Secretary of

			 Homeland Security shall make training of State and local law enforcement

			 officers available through as many means as possible, including residential

			 training at the Center for Domestic Preparedness of the Department of Homeland

			 Security, on-site training held at State or local police agencies or

			 facilities, online training courses by computer, teleconferencing, and

			 videotape, or the digital video display (DVD) of a training course or

			 courses.

						(2)Online

			 trainingThe head of the

			 Distributed Learning Program of the Federal Law Enforcement Training Center

			 shall make training available for State and local law enforcement personnel via

			 the Internet through a secure, encrypted distributed learning system that has

			 all its servers based in the United States.

						(3)Federal

			 personnel trainingThe

			 training of State and local law enforcement personnel under this section shall

			 not displace the training of Federal personnel.

						(c)Cooperative

			 enforcement programsNot

			 later than 2 years after the date of the enactment of this Act, the Secretary

			 shall negotiate and execute, where practicable, a cooperative enforcement

			 agreement described in section 287(g) of the Immigration and Nationality Act (8

			 U.S.C. 1357(g)) with at least 1 law enforcement agency in each State, to train

			 law enforcement officers in the detection and apprehension of individuals

			 engaged in transporting, harboring, sheltering, or encouraging aliens in

			 violation of section 274 of such Act (8 U.S.C. 1324).

					(d)Duration of

			 trainingSection 287(g)(2) of the Immigration and Nationalization

			 Act (8 U.S.C. 1357(g)(2)) is amended by adding at the end Such training

			 may not exceed 14 days or 80 hours of classroom training..

					(e)ClarificationNothing in this Act or any other provision

			 of law shall be construed as making any immigration-related training a

			 requirement for, or prerequisite to, any State or local law enforcement officer

			 exercising the inherent authority of the officer to investigate, identify,

			 apprehend, arrest, detain, or transfer to Federal custody illegal aliens during

			 the normal course of carrying out the law enforcement duties of the

			 officer.

					(f)Technical

			 amendmentsSection 287(g) of

			 the Immigration and Nationality Act (8

			 U.S.C. 1357(g)) is amended by striking Attorney General each

			 place it appears and inserting Secretary of Homeland

			 Security.

					233.Immunity

					(a)Personal

			 immunityNotwithstanding any

			 other provision of law, a law enforcement officer of a State, or of a political

			 subdivision of a State, shall be immune, to the same extent as a Federal law

			 enforcement officer, from personal liability arising out of the enforcement of

			 any immigration law. The immunity provided by this subsection shall only apply

			 to an officer of a State, or of a political subdivision of a State, who is

			 acting within the scope of such officer's official duties.

					(b)Agency

			 immunityNotwithstanding any

			 other provision of law, a law enforcement agency of a State, or of a political

			 subdivision of a State, shall be immune from any claim for money damages based

			 on Federal, State, or local civil rights law for an incident arising out of the

			 enforcement of any immigration law, except to the extent that the law

			 enforcement officer of such agency, whose action the claim involves, committed

			 a violation of Federal, State, or local criminal law in the course of enforcing

			 such immigration law.

					IIIVisa Reform and Alien Status

			ALimitations on visa issuance and validity

			 

				301.Curtailment of visas

			 for aliens from countries denying or delaying repatriation of

			 nationals

					(a)In

			 generalSection 243 of the Immigration and Nationality Act (8

			 U.S.C. 1253) is amended by adding at the end the following new

			 subsection:

						

							(e)Public listing

				of aliens with no significant likelihood of removal

								(1)In

				generalThe Secretary of

				Homeland Security shall establish and maintain a public listing of every alien

				who is subject to a final order of removal and with respect to whom the

				Secretary or any Federal court has determined that there is no significant

				likelihood of removal in the reasonably foreseeable future due to the refusal,

				or unreasonable delay, of all countries designated by the alien under this

				section to receive the alien. The public listing shall indicate whether such

				alien has been released from Federal custody, and the city and State in which

				such alien resides.

								(2)Discontinuation

				of visasIf 25 or more of the

				citizens, subjects, or nationals of any foreign state remain on the public

				listing described in paragraph (1) throughout any month—

									(A)such foreign state shall be deemed to have

				denied or unreasonably delayed the acceptance of such aliens;

									(B)the Secretary of Homeland Security shall

				make the notification to the Secretary of State prescribed in subsection (d) of

				this section; and

									(C)the Secretary of State shall discontinue

				the issuance of nonimmigrant visas to citizens, subjects, or nationals of such

				foreign state until such time as the number of aliens on the public listing

				from such foreign state has—

										(i)declined to fewer than 6; or

										(ii)remained below 25 for at least 30

				days.

										.

					(b)Technical

			 amendmentSection 243 of the Immigration and Nationality Act (8

			 U.S.C. 1253) is amended—

						(1)in subsection

			 (a)(1)(D), by inserting or the Secretary of Homeland Security

			 after Attorney General;

						(2)in subsection

			 (c)—

							(A)by striking

			 Attorney General each place it appears and inserting

			 Secretary of Homeland Security; and

							(B)by striking

			 Commissioner and inserting Secretary; and

							(3)in subsection

			 (d)—

							(A)by striking

			 Attorney General each place it appears and inserting

			 Secretary of Homeland Security; and

							(B)by inserting

			 of State after notifies the Secretary.

							302.Judicial review of

			 visa revocationSection 221(i)

			 of the Immigration and Nationality Act (8 U.S.C. 1201(i)) is amended by

			 striking , except in the context of a removal proceeding if such

			 revocation provides the sole ground for removal under section

			 237(a)(1)(B).

				303.Elimination of

			 diversity immigrant program

					(a)Worldwide level

			 of diversity immigrantsSection 201 of the

			 Immigration and Nationality Act (8

			 U.S.C. 1151) is amended—

						(1)in subsection (a)—

							(A)by inserting and at the end

			 of paragraph (1);

							(B)by striking ; and at the end

			 of paragraph (2) and inserting a period; and

							(C)by striking paragraph (3); and

							(2)by striking subsection (e).

						(b)Allocation of

			 diversity immigrant visasSection 203 of such Act (8 U.S.C. 1153) is

			 amended—

						(1)by striking subsection (c);

						(2)in subsection (d), by striking (a),

			 (b), or (c), and inserting (a) or (b),;

						(3)in subsection (e), by striking paragraph

			 (2) and redesignating paragraph (3) as paragraph (2);

						(4)in subsection (f), by striking (a),

			 (b), or (c) and inserting (a) or (b); and

						(5)in subsection (g), by striking (a),

			 (b), and (c) and inserting (a) and (b).

						(c)Procedure for

			 granting immigrant statusSection 204 of such Act (8 U.S.C. 1154) is

			 amended—

						(1)by striking subsection (a)(1)(I);

			 and

						(2)in subsection (e), by striking (a),

			 (b), or (c) and inserting (a) or (b).

						(d)Effective

			 dateThe amendments made by

			 this section shall take effect on October 1, 2006.

					304.Completion of

			 background and security checksSection 103 of the Immigration and

			 Nationality Act (8 U.S.C. 1103) is amended by adding at the end the following

			 new subsection:

					

						(i)Notwithstanding any other provision of law,

				the Secretary of Homeland Security, the Attorney General, or any court shall

				not—

							(1)grant or order the grant of adjustment of

				status to that of an alien lawfully admitted for permanent residence;

							(2)grant or order the grant of any other

				status, relief, protection from removal, or other benefit under the immigration

				laws; or

							(3)issue any documentation evidencing or

				related to such grant by the Attorney General, the Secretary, or any

				court,

							until such background and security

				checks as the Secretary may in his discretion require have been completed to

				the satisfaction of the

				Secretary..

				305.Naturalization and

			 good moral character

					(a)Naturalization

			 reform

						(1)Barring

			 terrorists from naturalizationSection 316 of the Immigration and

			 Nationality Act (8 U.S.C. 1427) is amended by adding at the end the following

			 new subsection:

							

								(g)No person shall

				be naturalized who the Secretary of Homeland Security determines, in the

				Secretary's discretion, to have been at any time an alien described in section

				212(a)(3) or 237(a)(4). Such determination may be based upon any relevant

				information or evidence, including classified, sensitive, or national security

				information, and shall be binding upon, and unreviewable by, any court

				exercising jurisdiction under the immigration laws over any application for

				naturalization, regardless whether such jurisdiction to review a decision or

				action of the Secretary is de novo or

				otherwise.

								.

						(2)Concurrent

			 naturalization and removal proceedingsThe last sentence of

			 section 318 of such Act (8 U.S.C. 1429) is amended—

							(A)by striking

			 shall be considered by the Attorney General and inserting

			 shall be considered by the Secretary of Homeland Security or any

			 court;

							(B)by striking

			 pursuant to a warrant of arrest issued under the provisions of this or

			 any other Act: and inserting or other proceeding to determine

			 the applicants inadmissibility or deportability, or to determine whether the

			 applicants lawful permanent resident status should be rescinded, regardless of

			 when such proceeding was commenced:; and

							(C)by striking

			 upon the Attorney General and inserting upon the

			 Secretary of Homeland Security.

							(3)Pending

			 denaturalization or removal proceedingsSection 204(b) of such

			 Act (8 U.S.C. 1154(b)) is amended by adding at the end No petition shall

			 be approved pursuant to this section if there is any administrative or judicial

			 proceeding (whether civil or criminal) pending against the petitioner that

			 could (whether directly or indirectly) result in the petitioner's

			 denaturalization or the loss of the petitioner's lawful permanent resident

			 status..

						(4)Conditional

			 permanent residentsSection 216(e) of such Act (8 U.S.C.

			 1186a(e)) and section 216A(e) of such Act (8 U.S.C. 1186b(e)) are each amended

			 by inserting before the period at the end of each such section , if the

			 alien has had the conditional basis removed under this section.

						(5)District court

			 jurisdictionSection 336(b) of such Act (8 U.S.C. 1447(b)) is

			 amended to read as follows:

							

								(b)If there is a

				failure to render a final administrative decision under section 335 before the

				end of the 180-day period after the date on which the Secretary of Homeland

				Security completes all examinations and interviews conducted under such section

				(as such terms are defined in regulations issued by the Secretary), the

				applicant may apply to the district court for the district in which the

				applicant resides for a hearing on the matter. Such court shall only have

				jurisdiction to review the basis for delay and remand the matter to the

				Secretary for the Secretary's determination on the

				application.

								.

						(6)Conforming

			 amendmentsSection 310(c) of such Act (8 U.S.C. 1421(c)) is

			 amended—

							(A)by inserting

			 , not later than 120 days after the date of the Secretary's final

			 determination before seek; and

							(B)by striking the

			 second sentence and inserting The burden shall be upon the petitioner to

			 show that the Secretary's denial of the application was not supported by

			 facially legitimate and bona fide reasons. Except in a proceeding under section

			 340, notwithstanding any other provision of law, including section 2241 of

			 title 28, United States Code, or any other habeas corpus provision, and

			 sections 1361 and 1651 of such title, no court shall have jurisdiction to

			 determine, or to review a determination of the Secretary made at any time

			 regarding, for purposes of an application for naturalization, whether an alien

			 is a person of good moral character, whether an alien understands and is

			 attached to the principles of the Constitution of the United States, or whether

			 an alien is well disposed to the good order and happiness of the United

			 States..

							(7)Effective

			 dateThe amendments made by this subsection shall take effect on

			 the date of the enactment of this Act, shall apply to any act that occurred

			 before, on, or after such date, and shall apply to any application for

			 naturalization or any other case or matter under the immigration laws pending

			 on, or filed on or after, such date.

						(b)Bar to good

			 moral character

						(1)In

			 generalSection 101(f) of the Immigration and Nationality Act (8

			 U.S.C. 1101(f)) is amended—

							(A)by inserting

			 after paragraph (1) the following new paragraph:

								

									(2)one who the

				Secretary of Homeland Security or the Attorney General determines, in the

				unreviewable discretion of the Secretary or the Attorney General, to have been

				at any time an alien described in section 212(a)(3) or section 237(a)(4), which

				determination may be based upon any relevant information or evidence, including

				classified, sensitive, or national security information, and which shall be

				binding upon any court regardless of the applicable standard of

				review;

									;

							(B)in paragraph (8),

			 by inserting , regardless whether the crime was classified as an

			 aggravated felony at the time of conviction after (as defined in

			 subsection (a)(43)); and

							(C)by striking the

			 first sentence in the undesignated paragraph following paragraph (9) and

			 inserting The fact that any person is not within any of the foregoing

			 classes shall not preclude a discretionary finding for other reasons that such

			 a person is or was not of good moral character. The Secretary and the Attorney

			 General shall not be limited to the applicant's conduct during the period for

			 which good moral character is required, but may take into consideration as a

			 basis for determination the applicant's conduct and acts at any

			 time..

							(2)Aggravated

			 felony effective dateSection 509(b) of the Immigration Act of

			 1990 (Public Law 101–649), as amended by section 306(a)(7) of the Miscellaneous

			 and Technical Immigration and Naturalization Amendments of 1991 (Public Law

			 102–232)), is amended to read as follows:

							

								(b)Effective

				dateThe amendment made by subsection (a) shall take effect on

				November 29, 1990, and shall apply to convictions occurring before, on, or

				after such

				date.

								.

						(3)Technical

			 correction to the Intelligence Reform ActSection 5504(2) of the

			 Intelligence Reform and Terrorism Prevention Act of 2004 (Public Law 108–458;

			 118 Stat. 3741) is amended by striking adding at the end and

			 inserting inserting after paragraph (8) and before the undesignated

			 paragraph at the end.

						(4)Effective

			 dates

							(A)In

			 generalThe amendments made by paragraphs (1) and (2) shall take

			 effect on the date of the enactment of this Act, shall apply to any act that

			 occurred before, on, or after such date, and shall apply to any application for

			 naturalization or any other benefit or relief or any other case or matter under

			 the immigration laws pending on, or filed on or after, such date; or

							(B)Intelligence

			 Reform and Terrorism Prevention Act of 2004The amendments made

			 by paragraph (3) shall take effect as if included in the enactment of the

			 Intelligence Reform and Terrorism Prevention Act of 2004 (Public Law 108–458;

			 118 Stat. 3638).

							306.Denial of benefits

			 to terrorists and criminals

					(a)In

			 generalChapter 2 of title II

			 of the Immigration and Nationality Act (8 U.S.C. 1181 et seq.) is amended by

			 adding at the end the following new section:

						

							219A.Prohibition on

				providing immigration benefits to certain aliensNothing in this Act or any other provision

				of law shall permit the Secretary of Homeland Security, the Attorney General,

				the Secretary of State, the Secretary of Labor, or any other authorized head of

				any agency to grant any application, approve any petition, or grant or continue

				any status or benefit under the immigration laws by, to, or on behalf

				of—

								(1)any alien described in subparagraphs

				(A)(i), (A)(iii), (B), or (F) of sections 212(a)(3) or subparagraphs (A)(i),

				(A)(iii), or (B) of section 237(a)(4);

								(2)any alien with respect to whom a criminal

				or other investigation or case is pending that is material to the alien’s

				inadmissibility, deportability, or eligibility for the status or benefit

				sought; or

								(3)any alien for whom all law enforcement

				checks, as deemed appropriate by such authorized official, have not been

				conducted and

				resolved.

								.

					(b)Inadmissibility

			 on security and related groundsSection 212(a)(3)(B)(ii)(I) of

			 the Immigration and Nationality Act (8 U.S.C. 1182(a)(3)(B)(ii)(I)) is amended

			 by inserting is able to demonstrate, by clear and convincing evidence,

			 that such spouse or child after who.

					307.Repeal of adjustment

			 of status of certain aliens physically present in United States under section

			 245(i)Section 245(i) of the Immigration and

			 Nationality Act (8 U.S.C. 1255(i)) is repealed.

				308.Grounds of

			 Inadmissibility and Removability for Persecutors

					(a)General classes

			 of aliens ineligible To receive visas and ineligible for admission

						(1)PersecutionSection

			 212(a)(3)(E) of the Immigration and Nationality Act (8 U.S.C. 1182(a)(3)(E)) is

			 amended—

							(A)in the header, by

			 striking Nazi; and

							(B)by inserting

			 after clause (iii) the following new clause:

								

									(iv)Participation

				in other persecutionAny alien who ordered, incited, assisted, or

				otherwise participated in the persecution of any person on account of race,

				religion, nationality, membership in a particular social group, or political

				opinion is

				inadmissible.

									.

							(2)Recommendations

			 by consular officersSection 212(d)(3)(A) of the Immigration and

			 Nationality Act (8 U.S.C. 1182(d)(3)(A)) by striking and clauses (i) and

			 (ii) of paragraph (3)(E) both places it appears and inserting or

			 3(E).

						(b)General classes

			 of deportable aliensSection 237(a)(4)(D) of the Immigration and

			 Nationality Act (8 U.S.C. 1227(a)(4)(D)) is amended—

						(1)in the header, by

			 striking Nazi; and

						(2)by striking

			 or (iii) and inserting (iii), or (iv).

						(c)Bar to good

			 moral characterSection 101(f) of the Immigration and Nationality

			 Act (8 U.S.C. 1101(f)) is amended—

						(1)in paragraph (8),

			 by striking or;

						(2)in paragraph (9),

			 as added by section 5504(2) of the Intelligence Reform and Terrorism Prevention

			 Act of 2004 (Public Law 108–458; 118 Stat. 3741), as amended by section

			 305(b)(3) of this Act, by striking the period at the end and inserting a

			 semicolon and or; and

						(3)inserting after

			 paragraph (9), as added by section 5504(2) of the Intelligence Reform and

			 Terrorism Prevention Act of 2004 (Public Law 108–458; 118 Stat. 3741), as

			 amended by section 305(b)(3) of this Act, and before the undesignated paragraph

			 at the end the following new paragraph:

							

								(10)one who at any

				time has ordered, incited, assisted, or otherwise participated in the

				persecution of any person on account of race, religion, nationality, membership

				in a particular social group, or political

				opinion.

								.

						(d)Voluntary

			 departureSection 240B of the Immigration and Nationality Act (8

			 U.S.C. 1229c) is amended—

						(1)in subsection

			 (a)(1), by striking deportable under section 237(a)(2)(A)(iii) or

			 section 237(a)(4)(B) and inserting removable under section

			 237(a)(2)(A)(iii), subparagraph (B) or (D) or section 237(a)(4), or section

			 212(a)(3)(E).; and

						(2)in subsection

			 (b)(1)(C), by striking deportable under section 237(a)(2)(A)(iii) or

			 section 237(a)(4)(B) and inserting removable under section

			 237(a)(2)(A)(iii), subparagraph (B) or (D) of section 237(a)(4), or section

			 212(a)(3)(E)..

						(e)Aiding or

			 assisting certain aliens To enter the United StatesSection 277

			 of such Act (8 U.S.C. 1327) is amended by striking or 212(a)(3) (other

			 than subparagraph (E) thereof) and inserting , section

			 212(a)(3).

					309.Technical

			 Corrections to SEVIS Reporting Requirements

					(a)Program To

			 Collect Information Relating to Nonimmigrant Foreign Students

						(1)In

			 generalSection 641(a)(4) of the Illegal Immigration Reform and

			 Immigrant Responsibility Act of 1996 (8 U.S.C. 1372(a)(4)) is amended—

							(A)by striking

			 Not later than 30 days after the deadline for registering for classes

			 for an academic term and inserting Not later than the program

			 start date (for new students) or the next session start date (for continuing

			 students) of an academic term; and

							(B)by striking

			 shall report to the Immigration and Naturalization Service any failure

			 of the alien to enroll or to commence participation. and inserting

			 shall report to the Secretary of Homeland Security any failure to enroll

			 or to commence participation by the program start date or next session start

			 date, as applicable..

							(2)Technical and

			 Conforming Amendments

							(A)Authority of

			 the Secretary of Homeland SecurityExcept as provided in

			 subparagraph (B), section 641 of the Illegal Immigration Reform and Immigrant

			 Responsibility Act of 1996 (8 U.S.C. 1372) is amended by striking

			 Attorney General each place that term appears and inserting

			 Secretary of Homeland Security.

							(B)ExceptionsSection

			 641 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996

			 (8 U.S.C. 1372) is amended—

								(i)in

			 subsections (b), (c)(4)(A), (c)(4)(B), (e)(1), (e)(6), and (g) by inserting

			 Secretary of Homeland Security or the before Attorney

			 General each place that term appears;

								(ii)by

			 striking the heading of section (c)(4)(B) and inserting Secretary of Homeland Security and Attorney

			 General; and

								(iii)in subsection

			 (f), by inserting the Secretary of Homeland Security, before

			 the Attorney General.

								(b)Clarification

			 of Release of InformationSection 641 of the Illegal Immigration

			 Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1372), as amended by

			 subsection (a), is further amended—

						(1)in subsection

			 (c)(1)—

							(A)in subparagraph

			 (G), by striking and at the end;

							(B)in subparagraph

			 (H), by striking the period and inserting a semicolon and and;

			 and

							(C)by adding at the

			 end the following new subparagraph:

								

									(I)any other

				information the Secretary of Homeland Security determines is

				necessary.

									;

				and

							(2)in subsection

			 (c)(2), by adding at the end Approved institutions of higher education

			 or other approved educational institutions shall release information regarding

			 alien students referred to in this section to the Secretary of Homeland

			 Security as part of such information collection program or upon

			 request..

						IVWorkplace

			 enforcement and identification integrity

			AIn General

				401.Short

			 titleThis title may be cited

			 as the Employment Security Act of 2006.

				402.FindingsCongress makes the following

			 findings:

					(1)The failure of Federal, State, and local

			 governments to control and sanction the unauthorized employment and unlawful

			 exploitation of illegal alien workers is a primary cause of illegal

			 immigration.

					(2)The use of modern technology not available

			 in 1986, when the Immigration Reform and Control Act of 1986 (Public Law

			 99–603; 100 Stat. 3359) created the I–9 worker verification system, will enable

			 employers to rapidly and accurately verify the identity and work authorization

			 of their employees and independent contractors.

					(3)The Government and people of the United

			 States share a compelling interest in protection of United States employment

			 authorization, income tax withholding, and social security accounting systems,

			 against unauthorized access by illegal aliens.

					(4)Limited data sharing between the Department

			 of Homeland Security, the Internal Revenue Service, and the Social Security

			 Administration is essential to the integrity of these vital programs, which

			 protect the employment and retirement security of all working Americans.

					(5)The Federal judiciary must be open to

			 private United States citizens, legal foreign workers, and law-abiding

			 enterprises that seek judicial protection against injury to their wages and

			 working conditions due to unlawful employment of illegal alien workers and the

			 United States enterprises that utilize the labor or services provided by

			 illegal aliens, especially where lack of resources constrains enforcement of

			 Federal immigration law by Federal immigration officials.

					BEmployment Eligibility Verification

			 System

				411.Employment

			 Eligibility Verification System

					(a)In

			 GeneralSection 274A(b) of the Immigration and Nationality Act (8 U.S.C.

			 1324a(b)) is amended by adding at the end the following:

						

							(7)Employment

				Eligibility verification system

								(A)In

				generalThe Secretary of Homeland Security shall establish and

				administer a verification system, known as the Employment Eligibility

				Verification System, through which the Secretary—

									(i)responds to

				inquiries made by persons at any time through a toll-free telephone line and

				other toll-free electronic media concerning an individual’s identity and

				whether the individual is authorized to be employed; and

									(ii)maintains

				records of the inquiries that were made, of verifications provided (or not

				provided), and of the codes provided to inquirers as evidence of their

				compliance with their obligations under this section.

									(B)Initial

				responseThe verification system shall provide verification or a

				tentative nonverification of an individual’s identity and employment

				eligibility within 3 working days of the initial inquiry. If providing

				verification or tentative nonverification, the verification system shall

				provide an appropriate code indicating such verification or such

				nonverification.

								(C)Secondary

				verification process in case of tentative nonverificationIn

				cases of tentative nonverification, the Secretary shall specify, in

				consultation with the Commissioner of Social Security, an available secondary

				verification process to confirm the validity of information provided and to

				provide a final verification or nonverification within 10 working days after

				the date of the tentative nonverification. When final verification or

				nonverification is provided, the verification system shall provide an

				appropriate code indicating such verification or nonverification.

								(D)Design and

				operation of systemThe verification system shall be designed and

				operated—

									(i)to maximize its

				reliability and ease of use by persons and other entities consistent with

				insulating and protecting the privacy and security of the underlying

				information;

									(ii)to respond to

				all inquiries made by such persons and entities on whether individuals are

				authorized to be employed and to register all times when such inquiries are not

				received;

									(iii)with

				appropriate administrative, technical, and physical safeguards to prevent

				unauthorized disclosure of personal information; and

									(iv)to have

				reasonable safeguards against the system’s resulting in unlawful discriminatory

				practices based on national origin or citizenship status, including—

										(I)the selective or

				unauthorized use of the system to verify eligibility;

										(II)the use of the

				system prior to an offer of employment; or

										(III)the exclusion

				of certain individuals from consideration for employment as a result of a

				perceived likelihood that additional verification will be required, beyond what

				is required for most job applicants.

										(E)Responsibilities

				of the Commissioner of Social SecurityAs part of the

				verification system, the Commissioner of Social Security, in consultation with

				the Secretary of Homeland Security (and any designee of the Secretary selected

				to establish and administer the verification system), shall establish a

				reliable, secure method, which, within the time periods specified under

				subparagraphs (B) and (C), compares the name and social security account number

				provided in an inquiry against such information maintained by the Commissioner

				in order to validate (or not validate) the information provided regarding an

				individual whose identity and employment eligibility must be confirmed, the

				correspondence of the name and number, and whether the individual has presented

				a social security account number that is not valid for employment. The

				Commissioner shall not disclose or release social security information (other

				than such verification or nonverification) except as provided for in this

				section or section 205(c)(2)(I) of the Social

				Security Act.

								(F)Responsibilities

				of the Secretary of Homeland Security(i)As part of the

				verification system, the Secretary of Homeland Security (in consultation with

				any designee of the Secretary selected to establish and administer the

				verification system), shall establish a reliable, secure method, which, within

				the time periods specified under subparagraphs (B) and (C), compares the name

				and alien identification or authorization number which are provided in an

				inquiry against such information maintained by the Secretary in order to

				validate (or not validate) the information provided, the correspondence of the

				name and number, and whether the alien is authorized to be employed in the

				United States.

									(ii)When a single employer has

				submitted to the verification system pursuant to paragraph (3)(A) the identical

				social security account number in more than one instance, or when multiple

				employers have submitted to the verification system pursuant to such paragraph

				the identical social security account number, in a manner which indicates the

				possible fraudulent use of that number, the Secretary of Homeland Security

				shall conduct an investigation, within the time periods specified in

				subparagraphs (B) and (C), in order to ensure that no fraudulent use of a

				social security account number has taken place. If the Secretary has selected a

				designee to establish and administer the verification system, the designee

				shall notify the Secretary when a single employer has submitted to the

				verification system pursuant to paragraph (3)(A) the identical social security

				account number in more than one instance, or when multiple employers have

				submitted to the verification system pursuant to such paragraph the identical

				social security account number, in a manner which indicates the possible

				fraudulent use of that number. The designee shall also provide the Secretary

				with all pertinent information, including the name and address of the employer

				or employers who submitted the relevant social security account number, the

				relevant social security account number submitted by the employer or employers,

				and the relevant name and date of birth of the employee submitted by the

				employer or employers.

									(G)Updating

				informationThe Commissioner of Social Security and the Secretary

				of Homeland Security shall update their information in a manner that promotes

				maximum accuracy and shall provide a process for the prompt correction of

				erroneous information, including instances in which it is brought to their

				attention in the secondary verification process described in subparagraph

				(C).

								(H)Limitation on

				use of the verification system and any related

				systemsNotwithstanding any other provision of law, nothing in

				this subsection shall be construed to permit or allow any department, bureau,

				or other agency of the United States Government to utilize any information,

				database, or other records assembled under this subsection for any purpose

				other than the enforcement and administration of the immigration laws, the

				Social Security Act, or any provision of Federal criminal law.

								(I)Federal tort

				claims actIf an individual alleges that the individual would not

				have been dismissed from a job but for an error of the verification mechanism,

				the individual may seek compensation only through the mechanism of the Federal

				Tort Claims Act, and injunctive relief to correct such error. No class action

				may be brought under this subparagraph.

								(J)Protection from

				liability for actions taken on the basis of informationNo person

				or entity shall be civilly or criminally liable for any action taken in good

				faith reliance on information provided through the employment eligibility

				verification mechanism established under this

				paragraph.

								.

					(b)Repeal of

			 Provision Relating to Evaluations and Changes in Employment

			 VerificationSection 274A(d) (8 U.S.C. 1324a(d)) is

			 repealed.

					(c)Effective

			 dateThe amendments made by this section shall take effect 2

			 years after the date of the enactment of this Act.

					412.Employment

			 eligibility verification process

					(a)In

			 generalSection 274A of the

			 Immigration and Nationality Act (8

			 U.S.C. 1324a) is amended—

						(1)in subsection

			 (a)(3), by inserting (A) after Defense.—, and by adding

			 at the end the following:

							

								(B)Failure to seek and obtain

				verificationIn the case of a person or entity in the United

				States that hires, or continues to employ, an individual, or recruits or refers

				an individual for employment, the following requirements apply:

									(i)Failure to seek

				verification

										(I)In generalIf the person

				or entity has not made an inquiry, under the mechanism established under

				subsection (b)(7), seeking verification of the identity and work eligibility of

				the individual, by not later than the end of 3 working days (as specified by

				the Secretary of Homeland Security) after the date of the hiring, the date

				specified in subsection (b)(8)(B) for previously hired individuals, or before

				the recruiting or referring commences, the defense under subparagraph (A) shall

				not be considered to apply with respect to any employment, except as provided

				in subclause (II).

										(II)Special rule for failure of

				verification mechanismIf such a person or entity in good faith

				attempts to make an inquiry in order to qualify for the defense under

				subparagraph (A) and the verification mechanism has registered that not all

				inquiries were responded to during the relevant time, the person or entity can

				make an inquiry until the end of the first subsequent working day in which the

				verification mechanism registers no nonresponses and qualify for such

				defense.

										(ii)Failure to obtain

				verificationIf the person or entity has made the inquiry

				described in clause (i)(I) but has not received an appropriate verification of

				such identity and work eligibility under such mechanism within the time period

				specified under subsection (b)(7)(B) after the time the verification inquiry

				was received, the defense under subparagraph (A) shall not be considered to

				apply with respect to any employment after the end of such time

				period.

									;

						(2)by amending

			 subparagraph (A) of subsection (b)(1) to read as follows:

							

								(A)In

				generalThe person or entity must attest, under penalty of

				perjury and on a form designated or established by the Secretary by regulation,

				that it has verified that the individual is not an unauthorized alien

				by—

									(i)obtaining from

				the individual the individual’s social security account number and recording

				the number on the form (if the individual claims to have been issued such a

				number), and, if the individual does not attest to United States citizenship

				under paragraph (2), obtaining such identification or authorization number

				established by the Department of Homeland Security for the alien as the

				Secretary of Homeland Security may specify, and recording such number on the

				form; and

									(ii)(I)examining a document

				described in subparagraph (B); or

										(II)examining a document described in

				subparagraph (C) and a document described in subparagraph (D).

										A

				person or entity has complied with the requirement of this paragraph with

				respect to examination of a document if the document reasonably appears on its

				face to be genuine, reasonably appears to pertain to the individual whose

				identity and work eligibility is being verified, and, if the document bears an

				expiration date, that expiration date has not elapsed. If an individual

				provides a document (or combination of documents) that reasonably appears on

				its face to be genuine, reasonably appears to pertain to the individual whose

				identity and work eligibility is being verified, and is sufficient to meet the

				first sentence of this paragraph, nothing in this paragraph shall be construed

				as requiring the person or entity to solicit the production of any other

				document or as requiring the individual to produce another

				document.;

						(3)in subsection

			 (b)(1)(D)—

							(A)in clause (i), by

			 striking or such other personal identification information relating to

			 the individual as the Attorney General finds, by regulation, sufficient for

			 purposes of this section; and

							(B)in clause (ii),

			 by inserting before the period and that contains a photograph of the

			 individual;

							(4)in subsection

			 (b)(2), by adding at the end the following: The individual must also

			 provide that individual’s social security account number (if the individual

			 claims to have been issued such a number), and, if the individual does not

			 attest to United States citizenship under this paragraph, such identification

			 or authorization number established by the Department of Homeland Security for

			 the alien as the Secretary may specify.;

						(5)by amending

			 paragraph (3) of subsection (b) to read as follows:

							

								(3)Retention of

				verification form and verification

									(A)In

				generalAfter completion of such form in accordance with

				paragraphs (1) and (2), the person or entity shall—

										(i)retain a paper,

				microfiche, microfilm, or electronic version of the form and make it available

				for inspection by officers of the Department of Homeland Security, the Special

				Counsel for Immigration-Related Unfair Employment Practices, or the Department

				of Labor during a period beginning on the date of the hiring, recruiting, or

				referral of the individual or the date of the completion of verification of a

				previously hired individual and ending—

											(I)in the case of

				the recruiting or referral of an individual, three years after the date of the

				recruiting or referral;

											(II)in the case of

				the hiring of an individual, the later of—

												(aa)three years

				after the date of such hiring; or

												(bb)one year after

				the date the individual’s employment is terminated; and

												(III)in the case of

				the verification of a previously hired individual, the later of—

												(aa)three years

				after the date of the completion of verification; or

												(bb)one year after

				the date the individual’s employment is terminated;

												(ii)make an inquiry,

				as provided in paragraph (7), using the verification system to seek

				verification of the identity and employment eligibility of an individual, by

				not later than the end of 3 working days (as specified by the Secretary of

				Homeland Security) after the date of the hiring or in the case of previously

				hired individuals, the date specified in subsection (b)(8)(B), or before the

				recruiting or referring commences; and

										(iii)not commence

				recruitment or referral of the individual until the person or entity receives

				verification under subparagraph (B)(i) or (B)(iii).

										(B)Verification

										(i)Verification

				receivedIf the person or other entity receives an appropriate

				verification of an individual’s identity and work eligibility under the

				verification system within the time period specified, the person or entity

				shall record on the form an appropriate code that is provided under the system

				and that indicates a final verification of such identity and work eligibility

				of the individual.

										(ii)Tentative

				nonverification receivedIf the person or other entity receives a

				tentative nonverification of an individual’s identity or work eligibility under

				the verification system within the time period specified, the person or entity

				shall so inform the individual for whom the verification is sought. If the

				individual does not contest the nonverification within the time period

				specified, the nonverification shall be considered final. The person or entity

				shall then record on the form an appropriate code which has been provided under

				the system to indicate a tentative nonverification. If the individual does

				contest the nonverification, the individual shall utilize the process for

				secondary verification provided under paragraph (7). The nonverification will

				remain tentative until a final verification or nonverification is provided by

				the verification system within the time period specified. In no case shall an

				employer terminate employment of an individual because of a failure of the

				individual to have identity and work eligibility confirmed under this section

				until a nonverification becomes final. Nothing in this clause shall apply to a

				termination of employment for any reason other than because of such a

				failure.

										(iii)Final

				verification or nonverification receivedIf a final verification

				or nonverification is provided by the verification system regarding an

				individual, the person or entity shall record on the form an appropriate code

				that is provided under the system and that indicates a verification or

				nonverification of identity and work eligibility of the individual.

										(iv)Extension of

				timeIf the person or other entity in good faith attempts to make

				an inquiry during the time period specified and the verification system has

				registered that not all inquiries were received during such time, the person or

				entity may make an inquiry in the first subsequent working day in which the

				verification system registers that it has received all inquiries. If the

				verification system cannot receive inquiries at all times during a day, the

				person or entity merely has to assert that the entity attempted to make the

				inquiry on that day for the previous sentence to apply to such an inquiry, and

				does not have to provide any additional proof concerning such inquiry.

										(v)Consequences of

				nonverification

											(I)Termination or

				notification of continued employmentIf the person or other

				entity has received a final nonverification regarding an individual, the person

				or entity may terminate employment of the individual (or decline to recruit or

				refer the individual). If the person or entity does not terminate employment of

				the individual or proceeds to recruit or refer the individual, the person or

				entity shall notify the Secretary of Homeland Security of such fact through the

				verification system or in such other manner as the Secretary may

				specify.

											(II)Failure to

				notifyIf the person or entity fails to provide notice with

				respect to an individual as required under subclause (I), the failure is deemed

				to constitute a violation of subsection (a)(1)(A) with respect to that

				individual.

											(vi)Continued

				employment after final nonverificationIf the person or other

				entity continues to employ (or to recruit or refer) an individual after

				receiving final nonverification, a rebuttable presumption is created that the

				person or entity has violated subsection

				(a)(1)(A).

										;

				

						(6)by amending

			 paragraph (4) of subsection (b) to read as follows:

							

								(4)Copying and

				record keeping of documentation required

									(A)Lawful

				employment documentsNotwithstanding any other provision of law,

				a person or entity shall retain a copy of each document presented by an

				individual to the individual or entity pursuant to this subsection. Such copy

				may only be used (except as otherwise permitted under law) for the purposes of

				complying with the requirements of this subsection and shall be maintained for

				a time period to be determined by the Secretary of Homeland Security.

									(B)Social security

				correspondenceA person or entity shall maintain records of

				correspondence from the Commissioner of Social Security regarding name and

				number mismatches or no-matches and the steps taken to resolve such mismatches

				or no-matches. The employer shall maintain such records for a time period to be

				determined by the Secretary.

									(C)Other

				documentsThe Secretary may, by regulation, require additional

				documents to be copied and maintained.

									;

				and

						(7)by amending

			 paragraph (5) of subsection (b) to read as follows:

							

								(5)Use of

				attestation formA form designated by the Secretary to be used

				for compliance with this subsection, and any information contained in or

				appended to such form, may not be used for purposes other than for enforcement

				of this chapter or of title 18, United States

				Code.

								.

						(b)Investigation

			 not a warrantless entrySection 287(e) of the Immigration and

			 Nationality Act (8 U.S.C. 1357(e)) is amended by adding at the end the

			 following: An investigation authorized pursuant to subsections (b)(7) or

			 (e) of section 274A is not a warrantless entry..

					(c)Effective

			 dateThe amendments made by this section shall take effect 2

			 years after the date of the enactment of this Act.

					413.Expansion of

			 employment eligibility verification system to previously hired individuals and

			 recruiting and referring

					(a)Application to

			 Recruiting and ReferringSection 274A of the

			 Immigration and Nationality Act (8

			 U.S.C. 1324a) is amended—

						(1)in subsection

			 (a)(1)(A), by striking for a fee;

						(2)in subsection

			 (a)(1), by amending subparagraph (B) to read as follows:

							

								(B)to hire, continue

				to employ, or to recruit or refer for employment in the United States an

				individual without complying with the requirements of subsection

				(b).

								;

						(3)in subsection

			 (a)(2) by striking after hiring an alien for employment in accordance

			 with paragraph (1), and inserting after complying with paragraph

			 (1),; and

						(4)in subsection

			 (a)(3), as amended by section 702, is further amended by striking

			 hiring, and inserting hiring, employing, each

			 place it appears.

						(b)Employment

			 Eligibility Verification for Previously Hired IndividualsSection

			 274A(b) of such Act (8 U.S.C. 1324a(b)), as amended by section 411(a), is

			 amended by adding at the end the following new paragraph:

						

							(8)Use of

				employment eligibility verification system for previously hired

				individuals

								(A)On a voluntary

				basisBeginning on the date that is 2 years after the date of the

				enactment of the Employment Security Act of 2006 and until the date specified

				in subparagraph (B)(iii), a person or entity may make an inquiry, as provided

				in paragraph (7), using the verification system to seek verification of the

				identity and employment eligibility of any individual employed by the person or

				entity, as long as it is done on a nondiscriminatory basis.

								(B)On a mandatory

				basis

									(i)Initial

				complianceA person or entity described in clause (ii) shall make

				an inquiry as provided in paragraph (7), using the verification system to seek

				verification of the identity and employment eligibility of all individuals

				employed by the person or entity who have not been previously subject to an

				inquiry by the person or entity by the date 3 years after the date of the

				enactment of the Employment Security Act of 2006.

									(ii)Person or

				entity coveredA person or entity is described in this clause if

				it is a Federal, State, or local governmental body (including the Armed Forces

				of the United States), or if it employs individuals working in a location that

				is a Federal, State, or local government building, a military base, a nuclear

				energy site, a weapon site, an airport, or that contains critical

				infrastructure (as defined in section 1016(e) of the Critical Infrastructure

				Protection Act of 2001 (42 U.S.C. 5195c(e))), but only to the extent of such

				individuals.

									(iii)Subsequent

				complianceAll persons and entities other than a person or entity

				described in clause (ii) shall make an inquiry, as provided in paragraph (7),

				using the verification system to seek verification of the identity and

				employment eligibility of all individuals employed by the person or entity that

				have not been previously subject to an inquiry by the person or entity by the

				date 6 years after the date of the enactment of the Employment Security Act of

				2006.

									.

					414.Extension of

			 preemption to required construction of day laborer sheltersParagraph 274A(h)(2) of the

			 Immigration and Nationality Act (8

			 U.S.C. 1324a(h)(2)) is amended—

					(1)by striking

			 imposing, and inserting a dash and (A)

			 imposing;

					(2)by striking the

			 period at the end and inserting ; and; and

					(3)by adding at the

			 end the following:

						

							(B)Requiring as a

				condition of conducting, continuing, or expanding a business that a business

				entity—

								(i)provide, build,

				fund, or maintain a shelter, structure, or designated area for use by day

				laborers at or near its place of business; or

								(ii)take other steps

				that facilitate the employment of day laborers by

				others.

								.

					415.Basic pilot

			 programSection 401(b) of the

			 Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C.

			 1324a note) is amended by striking at the end of the 11-year period

			 beginning on the first day the pilot program is in effect and inserting

			 2 years after the date of the enactment of the Employment Security Act

			 of 2006.

				416.Protection for

			 United States workers and individuals reporting immigration law

			 violationsSection 274B(a) of

			 the Immigration and Nationality Act (8 U.S.C. 1324b(a)) is amended by adding at

			 the end the following:

					

						(7)Protection of

				right to reportNotwithstanding any other provision of law,

				the rights protected by this subsection include the right of any individual to

				report a violation or suspected violation of any immigration law to the

				Secretary of Homeland Security or a law enforcement

				agency.

						.

				417.Penalties

					(a)Civil and

			 criminal penaltiesSection 274A(e)(4) of the Immigration and

			 Nationality Act (8 U.S.C. 1324a(e)(4)) is amended to read:

						

							(4)Civil and

				criminal penalties

								(A)Knowingly

				hiring unauthorized aliensAny person or entity that violates

				subsection (a)(1)(A) shall—

									(i)in the case of a

				first offense, be fined $10,000 for each unauthorized alien;

									(ii)(in the case of

				a second offense, be fined $50,000 for each unauthorized alien; and

									(iii)in the case of

				a third or subsequent offense, be fined in accordance with title 18, United

				States Code, imprisoned not less than 1 year and not more than 3 years, or

				both.

									(B)Continuing

				employment of unauthorized aliensAny person or entity that

				violates subsection (a)(2) shall be fined in accordance of title 18, United

				States Code, imprisoned not less than 1 year and not more than 3 years, or

				both.

								.

					(b)Paperwork or

			 verification violationsSection 274A(e)(5) of the Immigration and

			 Nationality Act (8 U.S.C. 1324a) is amended to read:

						

							(5)Paperwork or

				Verification ViolationsAny person or entity that violates

				subsection (a)(1)(B) shall—

								(A)in the case of a

				first offense, be fined $1,000 for each violation;

								(B)in the case of a

				second violation, be fined $5,000 for each violation; and

								(C)in the case of a

				third and subsequent violation, be fined $10,000 for each such

				violation.

								.

					(c)Government

			 contractsSection 274A(e) of the Immigration and Nationality Act

			 (8 U.S.C. 1324a(e)) is amended by adding at the end the following new

			 paragraph:

						

							(10)Government

				contracts

								(A)Employers

									(i)In

				generalIf the Secretary of Homeland Secretary determines that a

				person or entity that employs an alien is a repeat violator of this section or

				is convicted of a crime under this section, such person or entity shall be

				debarred from the receipt of a Federal contract, grant, or cooperative

				agreement for a period of 2 years. The Secretary of Homeland Security or the

				Attorney General shall advise the Administrator of General Services of such a

				debarment, and the Administrator of General Services shall list the employer on

				the List of Parties Excluded from Federal Procurement and Nonprocurement

				Programs for a 2-year period.

									(ii)WaiverThe

				Administrator of General Services, in consultation with the Secretary of

				Homeland Security and Attorney General, may waive the application of this

				subparagraph or may limit the duration or scope of the debarment imposed under

				it.

									(iii)Prohibition

				on judicial reviewAny proposed debarment that is predicated on

				an administrative determination of liability for civil penalty by the Secretary

				of Homeland Security or the Attorney General may not be reviewable in any

				debarment proceeding. The decision of whether to debar or take alternation may

				not be reviewed by any court.

									(B)Contractors and

				recipients

									(i)In

				generalIf the Secretary of Homeland Security determines that a

				person or entity that employs an alien and holds a Federal contract, grant, or

				cooperative agreement is a repeat violator of this section or is convicted of a

				crime under this section, such person or entity shall be debarred from the

				receipt of a Federal contract, grant, or cooperative agreement for a period of

				2 years. Prior to debarring the employer, the Secretary of Homeland Security,

				in cooperation with the Administrator of General Services, shall advise the

				head of each agency holding such a contract, grant, or cooperative agreement

				with person or entity of the Government’s intention to debar the employer from

				the receipt of new Federal contracts, grants, or cooperative agreements for a

				period of 2 years.

									(ii)WaiverAfter

				consideration of the views of the head of each such agency, the Secretary of

				Homeland Security may, in lieu of debarring the employer from the receipt of

				new a Federal contract, grant, or cooperative agreement for a period of 2

				years, waive application of this subparagraph, limit the duration or scope of

				the debarment, or may refer to an appropriate lead agency the decision of

				whether to debar the employer, for what duration, and under what scope in

				accordance with the procedures and standards prescribed by the Federal

				Acquisition Regulation.

									(iii)Prohibition

				on reviewAny proposed debarment that is predicated on an

				administrative determination of liability for civil penalty by the Secretary of

				Homeland Security or the Attorney General may not be reviewable in any

				debarment proceeding. The decision of whether to debar or take alternation may

				not be reviewed by any court.

									(C)Cause for

				suspensionIndictments for violations of this section or adequate

				evidence of actions that could form the basis for debarment under this

				paragraph shall be considered a cause for suspension under the procedures and

				standards for suspension prescribed by the Federal Acquisition

				Regulation.

								(D)ApplicabilityThe

				provisions of this paragraph shall apply to any Federal contract, grant, or

				cooperative agreement that is effective on or after the date of the enactment

				of the Employment Security Act of

				2006.

								.

					(d)Criminal

			 penalties for pattern or practice violationsSection 274A(f)(1)

			 of the Immigration and Nationality Act (8 U.S.C. 1324a(f)(1)) is amended to

			 read as follows:

						

							(1)Criminal

				penaltyAny person or entity engages in a pattern or practice of

				violations of subsection (a)(1) or (2) shall be fined not more than $50,000 for

				each unauthorized alien with respect to which such a violation occurs,

				imprisoned for not less than 3 years and not more than 5 years, or both,

				notwithstanding the provisions of any other Federal law relating to fine

				levels. The amount of the gross proceeds of such violation, and any property

				traceable to such proceeds, shall be seized and subject to forfeiture under

				title 18, United States

				Code.

							.

					(e)Authority of

			 the Secretary of Homeland SecuritySubsections (b)(2) and (f)(2)

			 of section 274A of the Immigration and Nationality Act (8 U.S.C. 1324a) are

			 amended by striking Attorney General each place it appears and

			 inserting Secretary of Homeland Security.

					CWork Eligibility Verification Reform in the

			 Social Security Administration

				421.Verification

			 responsibilities of the Commissioner of Social SecurityThe Commissioner of Social Security is

			 authorized to perform activities with respect to carrying out the

			 Commissioner’s responsibilities in this title or the amendments made by this

			 title, however in no case shall funds from the Federal Old-Age and Survivors

			 Insurance Trust Fund or the Federal Disability Insurance Trust Fund be used to

			 carry out such responsibilities.

				422.Notification by

			 commissioner of failure to correct social security informationThe Commissioner of Social Security shall

			 promptly notify the Secretary of Homeland Security of the failure of any

			 individual to provide, upon any request of the Commissioner made pursuant to

			 section 205(c)(2) of the Social Security Act (42 U.S.C. 405(c)(2)), evidence

			 necessary, under such section to—

					(1)establish the age, citizenship, immigration

			 or work eligibility status of the individual;

					(2)establish such individual’s true identity;

			 or

					(3)determine which (if any) social security

			 account number has previously been assigned to such individual.

					423.Restriction on

			 access and useSection

			 205(c)(2) of the Social Security Act (42 U.S.C. 405(c)(2)) is amended by adding

			 at the end the following new subparagraph:

					

						(I)(i)Access to any information contained in the

				Employment Eligibility Verification System established section 274A(b)(7) of

				the Immigration and Nationality Act, shall be prohibited for any purpose other

				than the administration or enforcement of Federal immigration, social security,

				and tax laws, any provision of title 18, United States Code, or as otherwise

				authorized by Federal law.

							(ii)No person or entity may use the information

				in such Employment Eligibility Verification System for any purpose other than

				as permitted by Federal law.

							(iii)Whoever knowingly uses, discloses,

				publishes, or permits the unauthorized use of information in such Employment

				Eligibility Verification System in violation of clause (i) or (ii) shall be

				fined not more than $10,000 per individual injured by such violation. The

				Commissioner of Social Security shall establish procedure to ensure that 60

				percent of any fine imposed under this clause is awarded to the individual

				injured by such

				violation.

							.

				424.Sharing of

			 information with the commissioner of Internal Revenue ServiceSection 205(c)(2)(H) of the Social Security

			 Act (42 U.S.C. 405(c)(2)(H)) is amended to read as follows:

					

						(H)The Commissioner of Social Security shall

				share with the Secretary of the Treasury—

							(i)the information obtained by the

				Commissioner pursuant to the second sentence of subparagraph (B)(ii) and to

				subparagraph (C)(ii) for the purpose of administering those sections of the

				Internal Revenue Code of 1986 that grant tax benefits based on support or

				residence of children; and

							(ii)information relating to the detection of

				wages or income from self-employment of unauthorized aliens (as defined by

				section 274A of the Immigration and Nationality Act (8 U.S.C. 1324a)), or the

				investigation of false statements or fraud by such persons incident to the

				administration of immigration, social security, or tax laws of the United

				States.

							Information disclosed under this

				subparagraph shall be solely for the use of the officers and employees to whom

				such information is disclosed in such response or

				investigation..

				425.Sharing of

			 information with the Secretary of Homeland Security

					(a)Amendment to

			 the Social Security ActSection 205(c)(2) of the Social Security

			 Act (42 U.S.C. 405(c)(2)), as amended by section 423, is amended by adding at

			 the end the following new subparagraph:

						

							(J)Upon the issuance of a social security

				account number under subparagraph (B) to any individual or the issuance of a

				Social Security card under subparagraph (G) to any individual, the Commissioner

				of social security shall transmit to the Secretary of Homeland Security such

				information received by the Commissioner in the individual's application for

				such number or such card as the Secretary of Homeland Security determines

				necessary and appropriate for administration of the immigration laws of the

				United

				States.

							.

					(b)Amendments to

			 the Immigration and Nationality Act

						(1)Forms and

			 proceduresSection 264(f) of the Immigration and Nationality Act

			 (8 U.S.C. 1304(f)) is amended to read as follows:

							

								(f)Notwithstanding

				any other provision of law (including section 6103 of title 26, United States

				Code), the Secretary of Homeland Security, Secretary of Labor and the Attorney

				General are authorized to require any individual to provide the individual's

				own social security account number for purposes of inclusion in any record of

				the individual maintained by any of any such Secretary or the Attorney General,

				or for inclusion on any application, document, or form provided under or

				required by the immigration

				laws.

								.

						(2)Central

			 fileSection 290(c) of the Immigration and Nationality Act (8

			 U.S.C. 1360(c)) is amended by striking paragraph (2) and inserting the

			 following new paragraphs:

							

								(2)Notwithstanding any other provision

				of law (including section 6103 of title 26, United States Code) if earnings are

				reported on or after January 1, 1997, to the Commissioner of Social Security on

				a social security account number issued to an alien who is not authorized to

				work in the United States, the Commissioner shall provide the Secretary of

				Homeland Security with information regarding the name, date of birth, and

				address of the alien, the name and address of the person reporting the

				earnings, and the amount of the earnings. The information shall be provided in

				an electronic form agreed upon by the Commissioner and the Secretary.

								(3)Notwithstanding any other provision

				of law (including section 6103 of title 26, United States Code), the

				Commissioner of Social Security shall provide the Secretary of Homeland

				Security information regarding the name, date of birth, and address of an

				individual, as well as the name and address of the person reporting the

				earnings, in any case where a social security account number does not match the

				name in the Social Security Administration record. The information shall be

				provided in an electronic form agreed upon by the Commissioner and the

				Secretary for the sole purpose of enforcing the immigration laws. The

				Secretary, in consultation with the Commissioner, may limit or modify these

				requirements as appropriate to identify those cases posing the highest

				possibility of fraudulent use of social security account numbers related to

				violation of the immigration laws.

								(4)Notwithstanding any other provision

				of law (including section 6103 of title 26, United States Code), the

				Commissioner of Social Security shall provide the Secretary of Homeland

				Security information regarding the name, date of birth, and address of an

				individual, as well as the name and address of the person reporting the

				earnings, in any case where the individual has more than one person reporting

				earnings for the individual during a single tax year and where a social

				security number was used with multiple names. The information shall be provided

				in an electronic form agreed upon by the Commissioner and the Secretary for the

				sole purpose of enforcing the immigration laws. The Secretary, in consultation

				with the Commissioner, may limit or modify these requirements as appropriate to

				identify those cases posing the highest possibility of fraudulent use of social

				security account numbers related to violation of the immigration laws.

								(5)(A)The Commissioner of

				Social Security shall perform, at the request of the Secretary of Homeland

				Security, any search or manipulation of records held by the Commissioner, so

				long as the Secretary certifies that the purpose of the search or manipulation

				is to obtain information likely to assist in identifying individuals (and their

				employers) who—

										(i)are using false names or social

				security numbers; who are sharing among multiple individuals a single valid

				name and social security number;

										(ii)are using the social security number

				of persons who are deceased, too young to work or not authorized to work;

				or

										(iii)are otherwise engaged in a violation

				of the immigration laws.

										(B)The Commissioner shall provide the

				results of such search or manipulation to the Secretary, notwithstanding any

				other provision of law (including section 6103 of title 26, United States

				Code). The Secretary shall transfer to the Commissioner the funds necessary to

				cover the additional cost directly incurred by the Commissioner in carrying out

				the searches or manipulations reported by the

				Secretary.

									.

						DSharing of information

				431.Sharing of

			 information with the Secretary of Homeland Security and the Commissioner of

			 Social Security

					(a)Amendment to

			 the Internal Revenue Code of 1986Section 6103(i) of the Internal Revenue

			 Code of 1986 is amended by adding at the end the following new

			 paragraph:

						

							(9)Disclosure of

				information relating to violations of Federal immigration law

								(A)Upon receipt by the Secretary of the

				Treasury of a written request, by the Secretary of Homeland Security or

				Commissioner of Social Security, the Secretary of the Treasury shall disclose

				return information to officers and employees of the Department of Homeland

				Security and the Social Security Administration who are personally and directly

				engaged in—

									(i)preparation for any judicial or

				administrative civil or criminal enforcement proceeding against an alien under

				the Immigration and Nationality Act (8 U.S.C. 1101 et seq.), other than the

				adjudication of any application for a change in immigration status or other

				benefit by such alien, or

									(ii)preparation for a civil or criminal

				enforcement proceeding against a citizen or national of the United States under

				section 274, 274A, or 274C of the Immigration and Nationality Act (8 U.S.C.

				1324, 1324a, or 1324c), or

									(iii)any investigation which may result in the

				proceedings enumerated in clauses (i) and (ii) above.

									(B)Limitation on

				use and retention of tax return information

									(i)Information disclosed under this paragraph

				shall be solely for the use of the officers and employees to whom such

				information is disclosed in such response or investigation.

									(ii)Should the proceeding for which such

				information has been disclosed not commence within 3 years after the date on

				which the information has been disclosed by the Secretary, the information

				shall be returned to the Secretary in its entirety, and shall not be retained

				in any form by the requestor, unless the taxpayer is notified in writing as to

				the information that has been

				retained.

									.

					(b)Amendment to

			 the Immigration and Nationality ActSection 274A of the

			 Immigration and Nationality Act (8 U.S.C. 1324a) is amended by adding at the

			 end the following new subsection:

						

							(i)No-match

				notice

								(1)No-match notice

				definedIn this subsection, the term no-match

				notice means a written notice from the Commissioner of Social Security

				to an employer reporting earnings on a Form W-2 that an employee name or

				corresponding social security account number fail to match records maintained

				by the Commissioner.

								(2)Provision of

				information

									(A)Requirement to

				provideNotwithstanding any other provision of law (including

				section 6103 of title 26, United States Code), the Commissioner shall provide

				the Secretary of Homeland Security with information relating to employers who

				have received no-match notices and, upon request, with such additional

				information as the Secretary certifies is necessary to administer or enforce

				the immigration laws.

									(B)Form of

				informationThe information shall be provided in an electronic

				form agreed upon by the Commissioner and the Secretary.

									(C)Use of

				informationA no-match notice received by the Secretary from the

				Commissioner may be used as evidence in any civil or criminal

				proceeding.

									(3)Other

				authorities

									(A)Verification

				requirementThe Secretary, in consultation with the Commissioner,

				is authorized to establish by regulation requirements for verifying the

				identity and work authorization of an employee who is the subject of a no-match

				notice.

									(B)PenaltiesThe

				Secretary is authorized to establish by regulation penalties for failure to

				comply with this subsection.

									(C)Limitation on

				authoritiesThis authority in this subsection is provided in aid

				of the Secretary’s authority to administer and enforce the immigration laws,

				and nothing in this subsection shall be construed to authorize the Secretary to

				establish any regulation regarding the administration or enforcement of laws

				otherwise relating to taxation or the Social Security

				system.

									.

					EIdentification Document Integrity

				441.Consular

			 identification documents

					(a)Acceptance of

			 Foreign Identification Documents

						(1)In

			 generalSubject to paragraph

			 (3), for purposes of personal identification, no agency, commission, entity, or

			 agent of the executive or legislative branches of the Federal Government may

			 accept, acknowledge, recognize, or rely on any identification document issued

			 by the government of a foreign country, unless otherwise mandated by Federal

			 law.

						(2)Agent

			 definedIn this section, the

			 term agent shall include the following:

							(A)A Federal contractor or grantee.

							(B)An institution or entity exempted from

			 Federal income taxation under the Internal Revenue Code of 1986.

							(C)A financial institution required to ask for

			 identification under section 5318(l) of title 31, United States Code.

							(3)Exceptions

							(A)In

			 generalAn individual who is

			 not a citizen or national of the United States may present for purposes of

			 personal identification an official identification document issued by the

			 government of a foreign country or other foreign identification document

			 recognized pursuant to a treaty entered into by the United States, if—

								(i)such individual simultaneously presents

			 valid verifiable documentation of lawful presence in the United States issued

			 by the appropriate agency of the Federal Government;

								(ii)reporting a violation of law or seeking

			 government assistance in an emergency;

								(iii)the document presented is a passport issued

			 to a citizen or national of a country that participates in the visa waiver

			 program established under section 217 of the Immigration and Nationality Act (8

			 U.S.C. 1187) by the government of such country; or

								(iv)such use is expressly permitted another

			 provision of Federal law.

								(B)NonapplicationThe provisions of paragraph (1) shall not

			 apply to—

								(i)inspections of alien applicants for

			 admission to the United States; or

								(ii)verification of personal identification of

			 persons outside the United States.

								(4)Listing of

			 acceptable documentsThe

			 Secretary of Homeland Security shall issue and maintain an updated public

			 listing, compiled in consultation with the Secretary of State, and including

			 sample facsimiles, of all acceptable Federal documents that satisfy the

			 requirements of paragraph (3)(A).

						(b)Establishment of

			 personal identitySection

			 274C(a) of the Immigration and Nationality Act (8 U.S.C. 1324c(a)) is

			 amended—

						(1)in paragraph (5), by striking

			 or at the end;

						(2)in paragraph (6), by striking the period at

			 the end and inserting a comma and or; and

						(3)by inserting after paragraph (6) the

			 following new paragraph:

							

								(7)to use to establish personal identity,

				before any agent of the Federal Government, or before any agency of the Federal

				Government or of a State or any political subdivision therein, a travel or

				identification document issued by a foreign government that is not accepted by

				the Secretary of Homeland Security to establish personal identity for purposes

				of admission to the United States at a port of entry, except—

									(A)in the case of a person who is not a

				citizen of the United States—

										(i)the person simultaneously presents valid

				verifiable documentation of lawful presence in the United States issued by an

				agency of the Federal Government;

										(ii)the person is reporting a violation of law

				or seeking government assistance in an emergency; or

										(iii)such use is expressly permitted by Federal

				law.

										.

						442.Machine-readable

			 tamper-resistant immigration documents

					(a)In

			 generalSection 303 of the

			 Enhanced Border Security and Visa Entry Reform Act of 2002 (8 U.S.C. 1732) is

			 amended—

						(1)in the heading, by striking

			 entry and exit

			 documents and inserting travel, entry, and evidence of status

			 documents;

						(2)in subsection (b)(1)—

							(A)by striking Not later than October

			 26, 2004, the Attorney General and inserting The Secretary of

			 Homeland Security; and

							(B)by striking visas and each

			 place it appears and inserting visas, evidence of status,

			 and;

							(3)by striking subsection (d) and inserting

			 the following:

							

								(d)Other

				documentsNot later than

				October 26, 2007, every document, other than an interim document, issued by the

				Secretary of Homeland Security, which may be used as evidence of immigrant,

				nonimmigrant, parole, asylee, or refugee status, shall be machine-readable,

				tamper-resistant, and incorporate a biometric identifier to allow the Secretary

				of Homeland Security to electronically verify the identity and status of the

				alien.

								(e)Funding

									(1)Authorization of

				appropriationThere are

				authorized to be appropriated such sums as may be necessary to carry out this

				section, including reimbursements to international and domestic standards

				organizations.

									(2)FeeDuring any fiscal year for which

				appropriations sufficient to issue documents described in subsection (d) are

				not made pursuant to law, the Secretary of Homeland Security is authorized to

				implement and collect a fee sufficient to cover the direct cost of issuance of

				such document from the alien to whom the document will be issued.

									(3)ExceptionThe fee described in paragraph (2) may not

				be levied against nationals of a foreign country if the Secretary of Homeland

				has determined that the total estimated population of such country who are

				unlawfully present in the United States does not exceed 3,000

				aliens.

									.

						(b)Technical

			 amendmentThe table of contents in section 1(b) of the Enhanced

			 Border Security and Visa Entry Reform Act of 2002 (Public Law 107–173; 116

			 Stat. 543) is amended by striking the item relating to section 303 and

			 inserting the following:

						

							

								Sec. 303. Machine-readable,

				tamper-resistant travel, entry, and evidence of status

				documents.

							

							.

					FEffective date;

			 authorization of appropriations

				451.Effective

			 dateExcept as otherwise

			 specially provided in this Act, the provisions of this title shall take effect

			 not later than 45 days after the date of the enactment of this Act.

				452.Authorization of

			 appropriationsIn addition to

			 amounts otherwise authorized to be appropriated, there are authorized to be

			 appropriated such sums as may be necessary for each of fiscal years 2007

			 through 2011 to carry out this title.

				VPenalties and Enforcement 

			ACriminal and Civil Penalties

				501.Alien

			 smuggling and related offenses

					(a)In

			 GeneralSection 274 of the Immigration and Nationality Act (8 U.S.C. 1324)

			 is amended to read as follows:

						

							274.Alien

				smuggling and related offenses

								(a)Criminal

				offenses and penalties

									(1)Prohibited

				activitiesWhoever—

										(A)assists,

				encourages, directs, or induces a person to come to or enter the United States,

				or to attempt to come to or enter the United States, knowing or in reckless

				disregard of the fact that such person is an alien who lacks lawful authority

				to come to or enter the United States;

										(B)assists,

				encourages, directs, or induces a person to come to or enter the United States

				at a place other than a designated port of entry or place other than as

				designated by the Secretary of Homeland Security, regardless of whether such

				person has official permission or lawful authority to be in the United States,

				knowing or in reckless disregard of the fact that such person is an

				alien;

										(C)assists,

				encourages, directs, or induces a person to reside in or remain in the United

				States, or to attempt to reside in or remain in the United States, knowing or

				in reckless disregard of the fact that such person is an alien who lacks lawful

				authority to reside in or remain in the United States;

										(D)transports or

				moves a person in the United States, knowing or in reckless disregard of the

				fact that such person is an alien who lacks lawful authority to enter or be in

				the United States, where the transportation or movement will aid or further in

				any manner the person’s illegal entry into or illegal presence in the United

				States;

										(E)harbors,

				conceals, or shields from detection a person in the United States knowing or in

				reckless disregard of the fact that such person is an alien who lacks lawful

				authority to be in the United States;

										(F)transports,

				moves, harbors, conceals, or shields from detection a person outside of the

				United States knowing or in reckless disregard of the fact that such person is

				an alien in unlawful transit from one country to another or on the high seas,

				under circumstances in which the person is in fact seeking to enter the United

				States without official permission or lawful authority; or

										(G)conspires or

				attempts to commit any of the preceding acts,

										shall be

				punished as provided in paragraph (2), regardless of any official action which

				may later be taken with respect to such alien.(2)Criminal

				penaltiesA person who violates the provisions of paragraph (1)

				shall—

										(A)except as

				provided in subparagraphs (D) through (H), in the case where the offense was

				not committed for commercial advantage, profit, or private financial gain, be

				imprisoned for not more than 5 years, or fined under title 18, United States

				Code, or both;

										(B)except as

				provided in subparagraphs (C) through (H), where the offense was committed for

				commercial advantage, profit, or private financial gain—

											(i)in the case of a

				first violation of this subparagraph, be imprisoned for not more than 20 years,

				or fined under title 18, United States Code, or both; and

											(ii)for any

				subsequent violation, be imprisoned for not less than 3 years nor more than 20

				years, or fined under title 18, United States Code, or both;

											(C)in the case where

				the offense was committed for commercial advantage, profit, or private

				financial gain and involved 2 or more aliens other than the offender, be

				imprisoned for not less than 3 nor more than 20 years, or fined under title 18,

				United States Code, or both;

										(D)in the case where

				the offense furthers or aids the commission of any other offense against the

				United States or any State, which offense is punishable by imprisonment for

				more than 1 year, be imprisoned for not less than 5 nor more than 20 years, or

				fined under title 18, United States Code, or both;

										(E)in the case where

				any participant in the offense created a substantial risk of death or serious

				bodily injury to another person, including—

											(i)transporting a

				person in an engine compartment, storage compartment, or other confined

				space;

											(ii)transporting a

				person at an excessive speed or in excess of the rated capacity of the means of

				transportation; or

											(iii)transporting or

				harboring a person in a crowded, dangerous, or inhumane manner,

											be

				imprisoned not less than 5 nor more than 20 years, or fined under title 18,

				United States Code, or both;(F)in the case where

				the offense caused serious bodily injury (as defined in section 1365 of title

				18, United States Code, including any conduct that would violate sections 2241

				or 2242 of title 18, United States Code, if the conduct occurred in the special

				maritime and territorial jurisdiction of the United States) to any person, be

				imprisoned for not less than 7 nor more than 30 years, or fined under title 18,

				United States Code, or both;

										(G)in the case where

				the offense involved an alien who the offender knew or had reason to believe

				was an alien—

											(i)engaged in

				terrorist activity (as defined in section 212(a)(3)(B)); or

											(ii)intending to

				engage in such terrorist activity,

											be

				imprisoned for not less than 10 nor more than 30 years, or fined under title

				18, United States Code, or both; and(H)in the case where

				the offense caused or resulted in the death of any person, be punished by death

				or imprisoned for not less than 10 years, or any term of years, or for life, or

				fined under title 18, United States Code, or both.

										(3)Extraterritorial

				jurisdictionThere is extraterritorial Federal jurisdiction over

				the offenses described in this subsection.

									(b)Employment of

				Unauthorized Aliens

									(1)In

				generalAny person who, during any 12-month period, knowingly

				hires for employment at least 10 individuals with actual knowledge that the

				individuals are aliens described in paragraph (2), shall be fined under title

				18, United States Code, imprisoned for not more than 5 years, or both.

									(2)Alien

				describedA alien described in this paragraph is an alien

				who—

										(A)is an

				unauthorized alien (as defined in section 274A(h)(3)); and

										(B)has been brought

				into the United States in violation of subsection (a).

										(c)Seizure and

				Forfeiture

									(1)In

				generalAny property, real or personal, that has been used to

				commit or facilitate the commission of a violation of this section, the gross

				proceeds of such violation, and any property traceable to such property or

				proceeds, shall be subject to forfeiture.

									(2)Applicable

				proceduresSeizures and forfeitures under this subsection shall

				be governed by the provisions of chapter 46 of title 18, United States Code,

				relating to civil forfeitures, including section 981(d) of such title, except

				that such duties as are imposed upon the Secretary of the Treasury under the

				customs laws described in that section shall be performed by such officers,

				agents, and other persons as may be designated for that purpose by the

				Secretary of Homeland Security.

									(d)Authority to

				ArrestNo officer or person shall have authority to make any

				arrests for a violation of any provision of this section except officers and

				employees designated by the Secretary of Homeland Security, either individually

				or as a member of a class, and all other officers whose duty it is to enforce

				criminal laws.

								(e)Admissibility

				of Evidence

									(1)Prima facie

				evidence in determinations of violationsNotwithstanding any

				provision of the Federal Rules of Evidence, in determining whether a violation

				of subsection (a) has occurred, any of the following shall be prima facie

				evidence that an alien involved in the violation lacks lawful authority to come

				to, enter, reside, remain, or be in the United States or that such alien had

				come to, entered, resided, remained or been present in the United States in

				violation of law:

										(A)Any order,

				finding, or determination concerning the alien’s status or lack thereof made by

				a federal judge or administrative adjudicator (including an immigration judge

				or an immigration officer) during any judicial or administrative proceeding

				authorized under the immigration laws or regulations prescribed

				thereunder.

										(B)An official

				record of the Department of Homeland Security, Department of Justice, or the

				Department of State concerning the alien’s status or lack thereof.

										(C)Testimony by an

				immigration officer having personal knowledge of the facts concerning the

				alien’s status or lack thereof.

										(2)Videotaped

				testimonyNotwithstanding any provision of the Federal Rules of

				Evidence, the videotaped (or otherwise audiovisually preserved) deposition of a

				witness to a violation of subsection (a) who has been deported or otherwise

				expelled from the United States, or is otherwise unavailable to testify, may be

				admitted into evidence in an action brought for that violation if the witness

				was available for cross examination at the deposition and the deposition

				otherwise complies with the Federal Rules of Evidence.

									(f)DefinitionsFor

				purposes of this section:

									(1)The term

				lawful authority means permission, authorization, or license that

				is expressly provided for in the immigration laws of the United States or the

				regulations prescribed thereunder. Such term does not include any such

				authority secured by fraud or otherwise obtained in violation of law, nor does

				it include authority that has been sought but not approved. No alien shall be

				deemed to have lawful authority to come to, enter, reside, remain, or be in the

				United States if such coming to, entry, residence, remaining, or presence was,

				is, or would be in violation of law.

									(2)The term

				unlawful transit means travel, movement, or temporary presence

				that violates the laws of any country in which the alien is present, or any

				country from which or to which the alien is traveling or

				moving.

									.

					(b)Clerical

			 AmendmentThe item relating to section 274 in the table of

			 contents of such Act is amended to read as follows:

						

							

								Sec. 274. Alien smuggling and related

				offenses.

							

							.

					502.Evasion of

			 inspection or violation of arrival, reporting, entry, or clearance

			 requirements

					(a)Prohibition

						(1)In

			 generalChapter 27 of title 18, United States Code, is amended by

			 adding at the end a new section as follows:

							

								554.Evasion of

				inspection or during violation of arrival, reporting, entry, or clearance

				requirements

									(a)ProhibitionA

				person shall be punished as described in subsection (b) if such person—

										(1)attempts to elude

				or eludes customs, immigration, or agriculture inspection or fails to stop at

				the command of an officer or employee of the United States charged with

				enforcing the immigration, customs, or other laws of the United States at a

				port of entry or customs or immigration checkpoint; or

										(2)intentionally

				violates an arrival, reporting, entry, or clearance requirement of—

											(A)section 107 of

				the Federal Plant Pest Act (7 U.S.C. 105ff);

											(B)section 10 of the

				Act of August 20, 1912 (7 U.S.C. 164(a));

											(C)section 7 of the

				Federal Noxious Weed Act of 1974 (7 U.S.C. 2806);

											(D)the Agriculture

				and Food Act of 1981 (Public Law 97–98; 95 Stat. 1213);

											(E)section 431, 433,

				434, or 459 of the Tariff Act of 1930 (19 U.S.C. 1431, 1433, 1434, and

				1459);

											(F)section 10 of the

				Act of August 20, 1890 (21 U.S.C. 105);

											(G)section 2 of the

				Act of February 2, 1903 (21 U.S.C. 111);

											(H)section 4197 of

				the Revised Statutes (46 U.S.C. App. 91); or

											(I)the Immigration

				and Nationality Act (8 U.S.C. 1101 et seq.).

											(b)PenaltiesA

				person who commits an offense described in subsection (a) shall be—

										(1)fined under this

				title;

										(2)(A)imprisoned for not more

				than 5 years, or both;

											(B)imprisoned for not more than 10 years,

				or both, if in commission of this violation, attempts to inflict or inflicts

				bodily injury (as defined in section 1365(g) of this title); or

											(C)imprisoned for any term of years or

				for life, or both, if death results, and may be sentenced to death; or

											(3)both fined and

				imprisoned under this subsection.

										(c)ConspiracyIf

				2 or more persons conspire to commit an offense described in subsection (a),

				and 1 or more of such persons do any act to effect the object of the

				conspiracy, each shall be punishable as a principal, except that the sentence

				of death may not be imposed.

									(d)Prima facie

				evidenceFor the purposes of seizure and forfeiture under

				applicable law, in the case of use of a vehicle or other conveyance in the

				commission of this offense, or in the case of disregarding or disobeying the

				lawful authority or command of any officer or employee of the United States

				under section 111(b) of this title, such conduct shall constitute prima facie

				evidence of smuggling aliens or

				merchandise.

									.

						(2)Conforming

			 amendmentThe table of sections for chapter 27 of title 18,

			 United States Code, is amended by inserting at the end:

							

								

									554. Evasion of inspection or during violation of arrival,

				reporting, entry, or clearance

				requirements.

								

								.

						(b)Failure To obey

			 border enforcement officersSection 111 of title 18, United

			 States Code, is amended by inserting after subsection (b) the following:

						

							(c)Failure To obey

				lawful orders of border enforcement officersWhoever willfully

				disregards or disobeys the lawful authority or commend of any officer or

				employee of the United States charged with enforcing the immigration, customs,

				or other laws of the United States while engaged in, or on account of, the

				performance of official duties shall be fined under this title or imprisoned

				for not more than 5 years, or

				both.

							.

					503.Improper entry by,

			 or presence of, aliens

					(a)In

			 generalSection 275 of the

			 Immigration and Nationality Act (8

			 U.S.C. 1325) is amended—

						(1)in the section

			 heading, by inserting unlawful

			 presence; after improper time

			 or place;;

						(2)in subsection

			 (a)—

							(A)by striking

			 Any alien and inserting Except as provided in subsection

			 (b), any alien;

							(B)by striking

			 or before (3);

							(C)by inserting

			 after concealment of a material fact, the following: or

			 (4) is otherwise present in the United States in violation of the immigration

			 laws or the regulations prescribed thereunder,; and

							(D)by striking

			 6 months and inserting one year;

							(3)by amending

			 subsection (c) to read as follows:

							

								(c)(1)Whoever—

										(A)knowingly enters into a marriage for

				the purpose of evading any provision of the immigration laws; or

										(B)knowingly misrepresents the existence

				or circumstances of a marriage—

											(i)in an application or document

				arising under or authorized by the immigration laws of the United States or the

				regulations prescribed thereunder, or

											(ii)during any immigration proceeding

				conducted by an administrative adjudicator (including an immigration officer or

				examiner, a consular officer, an immigration judge, or a member of the Board of

				Immigration Appeals);

											shall be

				fined under title 18, United States Code, or imprisoned not more than 10 years,

				or both.(2)Whoever—

										(A)knowingly enters into two or more

				marriages for the purpose of evading any provision of the immigration laws;

				or

										(B)knowingly arranges, supports, or

				facilitates two or more marriages designed or intended to evade any provision

				of the immigration laws;

										shall be

				fined under title 18, United States Code, imprisoned not less than 2 years nor

				more than 20 years, or both.(3)An offense under this subsection

				continues until the fraudulent nature of the marriage or marriages is

				discovered by an immigration officer.

									(4)For purposes of this section, the

				term proceeding includes an adjudication, interview, hearing, or

				review.

									

						(4)in subsection

			 (d)—

							(A)by striking

			 5 years and inserting 10 years;

							(B)by adding at the

			 end the following: An offense under this subsection continues until the

			 fraudulent nature of the commercial enterprise is discovered by an immigration

			 officer.; and

							(5)by adding at the

			 end the following new subsections:

							

								(e)(1)Any alien described in

				paragraph (2)—

										(A)shall be fined under title 18, United

				States Code, imprisoned not more than 10 years, or both, if the offense

				described in such paragraph was committed subsequent to a conviction or

				convictions for commission of three or more misdemeanors involving drugs,

				crimes against the person, or both, or a felony;

										(B)whose violation

				was subsequent to conviction for a felony for which the alien received a

				sentence of 30 months or more, shall be fined under title 18, United States

				Code, imprisoned not more than 10 years, or both; or

										(C)whose violation

				was subsequent to conviction for a felony for which the alien received a

				sentence of 60 months or more, shall be fined under title 18, United States

				Code, imprisoned not more than 20 years, or both.

										(2)An alien described in this paragraph

				is an alien who—

										(A)enters or attempts to enter the United

				States at any time or place other than as designated by immigration

				officers;

										(B)eludes examination or inspection by

				immigration officers;

										(C)attempts to enter or obtains entry to

				the United States by a willfully false or misleading representation or the

				willful concealment of a material fact; or

										(D)is otherwise present in the United

				States in violation of the immigration laws or the regulations prescribed

				thereunder.

										(3)The prior convictions in subparagraph

				(A), (B), or (C) of paragraph (1) are elements of those crimes and the

				penalties in those subparagraphs shall apply only in cases in which the

				conviction (or convictions) that form the basis for the additional penalty are

				alleged in the indictment or information and are proven beyond a reasonable

				doubt at trial or admitted by the defendant in pleading guilty. Any admissible

				evidence may be used to show that the prior conviction is a qualifying crime,

				and the criminal trial for a violation of this section shall not be

				bifurcated.

									(4)An offense under subsection (a) or

				paragraph (1) of this subsection continues until the alien is discovered within

				the United States by immigration officers.

									(f)For purposes of

				this section, the term attempts to enter refers to the general

				intent of the alien to enter the United States and does not refer to the intent

				of the alien to violate the

				law.

								.

						(b)Rule of

			 constructionNothing in the

			 amendment made by subsection (a) may be construed to limit the authority of any

			 State or political subdivision therein to enforce criminal trespass laws

			 against aliens whom a law enforcement agency has verified to be present in the

			 United States in violation of this Act or the Immigration and Nationality Act

			 (8 U.S.C. 1101 et seq.).

					504.Fees and

			 Employer Compliance Fund

					(a)Equal Access to

			 Justice FeesSection 286 of

			 the Immigration and Nationality Act (8 U.S.C. 1356) is amended by adding at the

			 end the following new subsection:

						

							(w)Fees and

				costsThe provisions of section 2412, title 28, United States

				Code, shall not apply to civil actions arising under or related to the

				immigration laws, including any action under—

								(1)any provision of

				title 5, United States Code;

								(2)any application

				for a writ of habeas corpus under section 2241 of title 28, United States Code,

				or any other habeas corpus provision; or

								(3)any action under

				section 1361 or 1651 of title 28, United States Code, that involves or is

				related to the enforcement or administration of the immigration laws with

				respect to any person or

				entity.

								.

					(b)Employer

			 compliance fund

						(1)EstablishmentSection

			 286 of the Immigration and Nationality Act (8 U.S.C. 1356), as amended by

			 subsection (a), is further amended by adding at the end the following new

			 subsection:

							

								(x)Employer

				Compliance Fund

									(1)In

				generalThere is established in the general fund of the Treasury,

				a separate account which shall be known as the Employer Compliance

				Fund (referred to in this subsection as the Fund)

									(2)DepositsThere

				shall be deposited as offsetting receipts into the Fund all monetary penalties

				collected by the Secretary of Homeland Security under section 274A.

									(3)Use of

				fundsAmounts deposited into the Fund shall be used by the

				Secretary of Homeland Security for the purposes of enhancing employer

				compliance with section 274A, compliance training, and outreach.

									(4)Availability of

				fundsAmounts deposited into the Fund shall remain available

				until expended and shall be refunded out of the Fund by the Secretary of the

				Treasury, at least on a quarterly basis, to the Secretary of Homeland

				Security.

									.

						(2)Conforming

			 amendmentSection 274A of the Immigration and Nationality Act (8

			 U.S.C. 1324a), as amended by section 431(b), is further amended by adding at

			 the end the following new subsection:

							

								(j)Deposits of

				amounts receivedAmounts collected under this section shall be

				deposited by the Secretary of Homeland Security into the Employer Compliance

				Fund established under section

				286(x).

								.

						505.Reentry of removed

			 alien

					(a)In

			 generalSection 276 of the

			 Immigration and Nationality Act (8

			 U.S.C. 1326) is amended—

						(1)in subsection

			 (a)—

							(A)in paragraph (2),

			 by striking all that follows United States the first place it

			 appears and inserting a comma;

							(B)in the matter

			 following paragraph (2), by striking imprisoned not more than 2

			 years, and inserting imprisoned for a term of not less than 1

			 year and not more than 2 years,; and

							(C)by adding at the

			 end the following: It shall be an affirmative defense to an offense

			 under this subsection that (A) prior to an alien’s reembarkation at a place

			 outside the United States or an alien’s application for admission from foreign

			 contiguous territory, the Secretary of Homeland Security has expressly

			 consented to the alien’s reapplying for admission; or (B) with respect to an

			 alien previously denied admission and removed, such alien was not required to

			 obtain such advance consent under this Act or any prior Act.;

							(2)in subsection

			 (b)—

							(A)in paragraph (1),

			 by striking imprisoned not more than 10 years, and insert

			 imprisoned for a term of not less than 5 years and not more than 10

			 years,;

							(B)in paragraph (2),

			 by striking imprisoned not more than 20 years, and insert

			 imprisoned for a term of not less than 10 years and not more than 20

			 years,;

							(C)in paragraph (3),

			 by striking . or and inserting ; or;

							(D)in paragraph (4),

			 by striking imprisoned for not more than 10 years, and insert

			 imprisoned for a term of not less than 5 years and not more than 10

			 years,; and

							(E)by adding at the

			 end the following: The prior convictions in paragraphs (1) and (2) are

			 elements of enhanced crimes and the penalties under such paragraphs shall apply

			 only where the conviction (or convictions) that form the basis for the

			 additional penalty are alleged in the indictment or information and are proven

			 beyond a reasonable doubt at trial or admitted by the defendant in pleading

			 guilty. Any admissible evidence may be used to show that the prior conviction

			 is a qualifying crime and the criminal trial for a violation of either such

			 paragraph shall not be bifurcated.;

							(3)in subsections

			 (b)(3), (b)(4), and (c), by striking Attorney General and

			 inserting Secretary of Homeland Security each place it

			 appears;

						(4)in subsection

			 (c)—

							(A)by inserting (as in effect before

			 the effective date of the amendments made by section 305 of the Illegal

			 Immigration Reform and Immigrant Responsibility Act of 1996 (division C of

			 Public Law 104-208; 110 Stat. 3009-597)), or removed under section

			 241(a)(4), after 242(h)(2);

							(B)by striking (unless the Attorney

			 General has expressly consented to such alien’s reentry);

							(C)by inserting or removal

			 after time of deportation; and

							(D)by inserting or removed

			 after reentry of deported;

							(5)in subsection (d)—

							(A)in the matter before paragraph (1), by

			 striking deportation order and inserting deportation or

			 removal order; and

							(B)in paragraph (2), by inserting or

			 removal after deportation; and

							(6)by adding at the

			 end the following new subsection:

							

								(e)For purposes of

				this section, the term attempts to enter refers to the general

				intent of the alien to enter the United States and does not refer to the intent

				of the alien to violate the

				law.

								.

						(b)Effective

			 DateThe amendments made by

			 this section shall take effect on the date of the enactment of this Act and

			 shall apply to criminal proceedings involving aliens who enter, attempt to

			 enter, or are found in the United States, after such date.

					506.Civil and criminal

			 penalties for document fraud, benefit fraud, and false claims of

			 citizenship

					(a)Civil penalties

			 for document fraudSection

			 274C(d)(3) of the Immigration and Nationality Act (8 U.S.C. 1324c(d)(3)) is

			 amended—

						(1)in subparagraph (A), by striking

			 $250 and not more than $2,000 and inserting $500 and not

			 more than $4,000; and

						(2)in subparagraph (B), by striking

			 $2,000 and not more than $5,000 and inserting $4,000 and

			 not more than $10,000.

						(b)Fraud and False

			 StatementsChapter 47 of

			 title 18, United States Code, is amended—

						(1)in section 1015, by striking not

			 more than 5 years and inserting not more than 10 years;

			 and

						(2)in section 1028(b)—

							(A)in paragraph (1), by striking 15

			 years and inserting 20 years;

							(B)in paragraph (2), by striking 5

			 years and inserting 6 years;

							(C)in paragraph (3), by striking 20

			 years and inserting 25 years; and

							(D)in paragraph (6), by striking one

			 year and inserting 2 years.

							(c)Document

			 fraudSection 1546 of title

			 18, United States Code, is amended—

						(1)in subsection (a)—

							(A)by striking not more than 25

			 years and inserting not less than 25 years

							(B)by inserting and if the terrorism

			 offense resulted in the death of any person, shall be punished by death or

			 imprisoned for life, after section 2331 of this

			 title)),;

							(C)by striking 20 years and

			 inserting imprisoned not more than 40 years;

							(D)by striking 10 years and

			 inserting imprisoned not more than 20 years; and

							(E)by striking 15 years and

			 inserting imprisoned not more than 25 years; and

							(2)in subsection (b), by striking 5

			 years and inserting 10 years.

						(d)Crimes of

			 Violence

						(1)In

			 generalTitle 18, United

			 States Code, is amended by inserting after chapter 51 the following:

							

								52Illegal

				Aliens

									

										Sec.

										1131. Enhanced penalties for

				  certain crimes committed by illegal aliens.

									

									1131.Enhanced penalties

				for certain crimes committed by illegal aliens

										(a)Any alien unlawfully present in the United

				States, who commits, or conspires or attempts to commit, a crime of violence or

				a drug trafficking crime (as such terms are defined in section 924), shall be

				fined under this title and sentenced to not less than 5 years in prison.

										(b)If an alien who violates subsection (a) was

				previously ordered removed under the Immigration and Nationality Act (8 U.S.C.

				1101 et seq.) on the grounds of having committed a crime, the alien shall be

				sentenced to not less than 15 years in prison.

										(c)A sentence of imprisonment imposed under

				this section shall run consecutively to any other sentence of imprisonment

				imposed for any other

				crime.

										.

						(2)Clerical

			 amendmentThe table of

			 chapters at the beginning of part I of title 18, United States Code, is amended

			 by inserting after the item relating to chapter 51 the following:

							

								“52.Illegal

				  aliens1131”.

								

							

						507.Rendering

			 inadmissible and deportable aliens participating in criminal street

			 gangs

					(a)InadmissibleSection 212(a)(2) of the Immigration and

			 Nationality Act (8 U.S.C. 1182(a)(2)) is amended by adding at the end the

			 following:

						

							(J)Criminal street

				gang participation

								(i)In

				generalAny alien is

				inadmissible if—

									(I)the alien has been removed under section

				237(a)(2)(F); or

									(II)the consular officer or the Secretary of

				Homeland Security knows, or has reasonable ground to believe that the

				alien—

										(aa)is a member of a criminal street gang and

				has committed, conspired, or threatened to commit, or seeks to enter the United

				States to engage solely, principally, or incidentally in, a gang crime or any

				other unlawful activity; or

										(bb)is a member of a criminal street gang

				designated under section 219A.

										(ii)DefinitionsIn this subparagraph:

									(I)Criminal street

				gangThe term criminal

				street gang means an ongoing group, club organization or informal

				association of 5 or more persons who engage, or have engaged within the past 5

				years in a continuing series of 3 or more gang crimes (1 of which is a crime of

				violence, as defined in section 16 of title 18, United States Code).

									(II)Gang

				crimeThe term gang

				crime means conduct constituting any Federal or State crime, punishable

				by imprisonment for 1 year or more, in any of the following categories:

										(aa)A crime of violence (as defined in section

				16 of title 18, United States Code).

										(bb)A crime involving obstruction of justice,

				tampering with or retaliating against a witness, victim, or informant, or

				burglary.

										(cc)A crime involving the manufacturing,

				importing, distributing, possessing with intent to distribute, or otherwise

				dealing in a controlled substance or listed chemical (as those terms are

				defined in section 102 of the Controlled Substances Act (21 U.S.C.

				802)).

										(dd)Any conduct punishable under section 844 of

				title 18, United States Code (relating to explosive materials), subsection (d),

				(g)(1) (where the underlying conviction is a violent felony (as defined in

				section 924(e)(2)(B) of such title) or is a serious drug offense (as defined in

				section 924(e)(2)(A)), (i), (j), (k), (o), (p), (q), (u), or (x) of section 922

				of such title (relating to unlawful acts), or subsection (b), (c), (g), (h),

				(k), (l), (m), or (n) of section 924 of such title (relating to penalties),

				section 930 of such title (relating to possession of firearms and dangerous

				weapons in Federal facilities), section 931 of such title (relating to

				purchase, ownership, or possession of body armor by violent felons), sections

				1028 and 1029 of such title (relating to fraud and related activity in

				connection with identification documents or access devices), section 1952 of

				such title (relating to interstate and foreign travel or transportation in aid

				of racketeering enterprises), section 1956 of such title (relating to the

				laundering of monetary instruments), section 1957 of such title (relating to

				engaging in monetary transactions in property derived from specified unlawful

				activity), or sections 2312 through 2315 of such title (relating to interstate

				transportation of stolen motor vehicles or stolen property).

										(ee)Any conduct punishable under section 274

				(relating to bringing in and harboring certain aliens), section 277 (relating

				to aiding or assisting certain aliens to enter the United States), or section

				278 (relating to importation of alien for immoral purpose) of this

				Act.

										.

					(b)DeportableSection 237(a)(2) of the Immigration and

			 Nationality Act (8 U.S.C. 1227(a)(2)) is amended by adding at the end the

			 following:

						

							(F)Criminal street

				gang participation

								(i)In

				generalAn alien is deportable if the alien—

									(I)is a member of a criminal street gang and

				is convicted of committing, or conspiring, threatening, or attempting to

				commit, a gang crime; or

									(II)is determined by the Secretary of Homeland

				Security to be a member of a criminal street gang designated under section

				219A.

									(ii)DefinitionsFor purposes of this subparagraph, the

				terms criminal street gang and gang crime have the

				meaning given such terms in section

				212(a)(2)(J)(ii).

								.

					(c)Designation of

			 Criminal Street Gangs

						(1)In

			 generalChapter 2 of title II

			 of the Immigration and Nationality Act (8 U.S.C. 1181 et seq.) is amended by

			 adding at the end the following:

							

								219A.Designation of

				criminal street gangs

									(a)Designation

										(1)In

				generalThe Attorney General

				is authorized to designate a group or association as a criminal street gang in

				accordance with this subsection if the Attorney General finds that the group or

				association meets the criteria described in section 212(a)(2)(J)(ii)(I).

										(2)Procedure

											(A)Notice

												(i)To congressional

				leadersSeven days before

				making a designation under this subsection, the Attorney General shall, by

				classified communication, notify the Speaker and Minority Leader of the House

				of Representatives, the President pro tempore, Majority Leader, and Minority

				Leader of the Senate, and the members of the relevant committees, in writing,

				of the intent to designate a group or association under this subsection,

				together with the findings made under paragraph (1) with respect to that group

				or association, and the factual basis therefore.

												(ii)Publication in

				Federal RegisterThe Attorney

				General shall publish the designation in the Federal Register 7 days after

				providing the notification under clause (i).

												(B)Effect of

				designationA designation

				under this subsection shall take effect upon publication under subparagraph

				(A)(ii).

											(3)RecordIn making a designation under this

				subsection, the Attorney General shall create an administrative record.

										(4)Period of

				designation

											(A)In

				generalA designation under

				this subsection shall be effective for all purposes until revoked under

				paragraph (5) or (6) or set aside pursuant to subsection (b).

											(B)Review of

				designation upon petition

												(i)In

				generalThe Attorney General

				shall review the designation of a criminal street gang under the procedures set

				forth in clauses (iii) and (iv) if the designated gang or association files a

				petition for revocation within the petition period described in clause

				(ii).

												(ii)Petition

				periodFor purposes of clause

				(i)—

													(I)if the designated gang or association has

				not previously filed a petition for revocation under this subparagraph, the

				petition period begins 2 years after the date on which the designation was

				made; or

													(II)if the designated gang or association has

				previously filed a petition for revocation under this subparagraph, the

				petition period begins 2 years after the date of the determination made under

				clause (iv) on that petition.

													(iii)ProceduresAny criminal street gang that submits a

				petition for revocation under this subparagraph shall provide evidence in that

				petition that the relevant circumstances described in paragraph (1) are

				sufficiently different from the circumstances that were the basis for the

				designation such that a revocation with respect to the gang is

				warranted.

												(iv)Determination

													(I)In

				generalNot later than 180

				days after receiving a petition for revocation submitted under this

				subparagraph, the Attorney General shall make a determination as to such

				revocation.

													(II)Publication of

				determinationA determination

				made by the Attorney General under this clause shall be published in the

				Federal Register.

													(III)ProceduresAny revocation by the Attorney General

				shall be made in accordance with paragraph (6).

													(C)Other review of

				designation

												(i)In

				generalIf in a 4-year period

				no review has taken place under subparagraph (B), the Attorney General shall

				review the designation of the criminal street gang in order to determine

				whether such designation should be revoked pursuant to paragraph (6).

												(ii)ProceduresIf a review does not take place pursuant to

				subparagraph (B) in response to a petition for revocation that is filed in

				accordance with that subparagraph, then the review shall be conducted pursuant

				to procedures established by the Attorney General. The results of such review

				and the applicable procedures shall not be reviewable in any court.

												(iii)Publication of

				results of reviewThe

				Attorney General shall publish any determination made pursuant to this

				subparagraph in the Federal Register.

												(5)Revocation based

				on change in circumstances

											(A)In

				generalThe Attorney General

				may revoke a designation made under paragraph (1) at any time, and shall revoke

				a designation upon completion of a review conducted pursuant to subparagraphs

				(b) and (c) of paragraph (4) if the Attorney General finds that—

												(i)the circumstances that were the basis for

				the designation have changed in such a manner as to warrant revocation;

				or

												(ii)the national security of the United States

				warrants a revocation.

												(B)ProcedureThe procedural requirements of paragraphs

				(2) and (3) shall apply to a revocation under this paragraph. Any revocation

				shall take effect on the date specified in the revocation or upon publication

				in the Federal Register if no effective date is specified.

											(6)Effect of

				revocationThe revocation of

				a designation under paragraph (5) shall not affect any action or proceeding

				based on conduct committed prior to the effective date of such

				revocation.

										(7)Use of

				designation in hearingIf a

				designation under this subsection has become effective under paragraph (2)(B),

				an alien in a removal proceeding shall not be permitted to raise any question

				concerning the validity of the issuance of such designation as a defense or an

				objection at any hearing.

										(b)Judicial Review

				of Designation

										(1)In

				generalNot later than 60

				days after publication of the designation in the Federal Register, a group or

				association designated as a criminal street gang may seek judicial review of

				the designation in the United States Court of Appeals for the District of

				Columbia Circuit.

										(2)Basis of

				reviewReview under this

				subsection shall be based solely upon the administrative record.

										(3)Scope of

				reviewThe court shall hold

				unlawful and set aside a designation the court finds to be—

											(A)arbitrary, capricious, an abuse of

				discretion, or otherwise not in accordance with law;

											(B)contrary to constitutional right, power,

				privilege, or immunity;

											(C)in excess of statutory jurisdiction,

				authority, or limitation, or short of statutory right;

											(D)lacking substantial support in the

				administrative record taken as a whole; or

											(E)not in accord with the procedures required

				by law.

											(4)Judicial review

				invokedThe pendency of an

				action for judicial review of a designation shall not affect the application of

				this section, unless the court issues a final order setting aside the

				designation.

										(c)Relevant

				Committee DefinedAs used in

				this section, the term relevant committees means the Committee on

				the Judiciary of the Senate and the Committee on the Judiciary of the House of

				Representatives.

									.

						(2)Clerical

			 amendmentThe table of

			 contents for the Immigration and Nationality Act (8 U.S.C. 1101 et seq.) is

			 amended by inserting after the item relating to section 219 the

			 following:

							

								

									Sec. 219A. Designation of

				criminal street

				gangs.

								

								.

						508.Mandatory detention

			 of suspected criminal street gang members

					(a)In

			 generalSection 236(c)(1)(D)

			 of the Immigration and Nationality Act (8 U.S.C. 1226(c)(1)(D)) is

			 amended—

						(1)by inserting or 212(a)(2)(J)

			 after 212(a)(3)(B); and

						(2)by inserting or 237(a)(2)(F)

			 before 237(a)(4)(B).

						(b)Annual

			 ReportNot later than March 1

			 2007, and annually thereafter, the Secretary of Homeland Security, after

			 consultation with the appropriate Federal agencies, shall submit a report to

			 the Committee on the Judiciary of the Senate and the Committee on the Judiciary

			 of the House of Representatives on the number of aliens detained under the

			 amendments made by subsection (a).

					509.Ineligibility for

			 asylum and protection from removal

					(a)Inapplicability

			 of restriction on removal to certain countriesSection 241(b)(3)(B) of the Immigration and

			 Nationality Act (8 U.S.C. 1231(b)(3)(B)) is amended, in the matter preceding

			 clause (i), by inserting who is described in section 212(a)(2)(J)(i) or

			 section 237(a)(2)(F)(i) or who is after to an

			 alien.

					(b)Ineligibility for

			 asylumSection 208(b)(2)(A)

			 of such Act (8 U.S.C. 1158(b)(2)(A)) is amended—

						(1)in clause (v), by striking

			 or at the end;

						(2)by redesignating clause (vi) as clause

			 (vii); and

						(3)by inserting after clause (v) the

			 following:

							

								(vi)the alien is described in section

				212(a)(2)(J)(i) or section 237(a)(2)(F)(i) (relating to participation in

				criminal street gangs);

				or

								.

						(c)Denial of Review

			 of Determination of Ineligibility for Temporary Protected StatusSection 244(c)(2) of such Act (8 U.S.C.

			 1254a(c)(2)) is amended by adding at the end the following:

						

							(C)Limitation on

				judicial reviewThere shall

				be no judicial review of any finding under subparagraph (B) that an alien is

				described in section

				208(b)(2)(A)(vi).

							.

					510.Penalties for

			 misusing social security numbers or filing false information with Social

			 Security Administration

					(a)Misuse of Social

			 Security numbers

						(1)In

			 generalSection 208(a) of the

			 Social Security Act (42 U.S.C. 408(a)) is amended—

							(A)in paragraph (7), by adding after

			 subparagraph (C) the following:

								

									(D)with intent to deceive, discloses, sells,

				or transfers his own social security account number, assigned to him by the

				Commissioner of Social Security (in the exercise of the Commissioner’s

				authority under section 205(c)(2) to establish and maintain records), to any

				person;

				or

									;

							(B)in paragraph (8), by adding

			 or at the end; and

							(C)by inserting after paragraph (8) the

			 following:

								

									(9)without lawful authority, offers, for a

				fee, to acquire for any individual, or to assist in acquiring for any

				individual, an additional social security account number or a number that

				purports to be a social security account number;

									(10)willfully acts or fails to act so as to

				cause a violation of section 205(c)(2)(C)(xii);

									(11)being an officer or employee of any

				executive, legislative, or judicial agency or instrumentality of the Federal

				Government or of a State or political subdivision thereof, or a person acting

				as an agent of such an agency or instrumentality (or an officer or employee

				thereof or a person acting as an agent thereof) in possession of any

				individual’s social security account number, willfully acts or fails to act so

				as to cause a violation of clause (vi)(II), (x), (xi), (xii), (xiii), or (xiv)

				of section 205(c)(2)(C); or

									(12)being a trustee appointed in a case under

				title 11, United States Code (or an officer or employee thereof or a person

				acting as an agent thereof), willfully acts or fails to act so as to cause a

				violation of clause (x) or (xi) of section

				205(c)(2)(C).

									.

							(2)Effective

			 datesParagraphs (7)(D) and

			 (9) of section 208(a) of the Social Security Act, as added by paragraph (1),

			 shall apply with respect to each violation occurring after the date of the

			 enactment of this Act. Paragraphs (10), (11), and (12) of section 208(a) of

			 such Act, as added by paragraph (1)(C), shall apply with respect to each

			 violation occurring on or after the effective date of this Act.

						(b)Report on

			 Enforcement Efforts Concerning Employers Filing False Information

			 ReturnsThe Commissioner of

			 Internal Revenue and the Commissioner of Social Security shall submit to

			 Congress an annual report on efforts taken to identify and enforce penalties

			 against employers that file incorrect information returns.

					511.Technical and

			 clarifying amendments

					(a)Terrorist

			 activitiesSection 212 (a)(3)(B)(ii) of the Immigration and

			 Nationality Act (8 U.S.C. 1182(a)(3)(B)(ii)) is amended—

						(1)by striking

			 Subclause (VII) of clause (i) and inserting Subclause

			 (IX) of clause (i); and

						(2)in subclause

			 (II), by striking consular officer or Attorney General and

			 inserting consular officer, Attorney General, or Secretary of Homeland

			 Security.

						(b)Clarification

			 of Ineligibility for misrepresentationSection 212(a)(6)(C)(ii)(I) (8 U.S.C.

			 1182(a)(6)(C)(ii)(I)), is amended by striking citizen and

			 inserting national.

					BDetention, Removal, and Departure 

				521.Voluntary departure

			 reform

					(a)Encouraging

			 Aliens to Depart Voluntarily

						(1)AuthoritySubsection

			 (a) of section 240B of the Immigration and

			 Nationality Act (8 U.S.C. 1229c) is amended—

							(A)by amending

			 paragraph (1) to read as follows:

								

									(1)In lieu of

				removal proceedingsThe Secretary of Homeland Security may permit

				an alien voluntarily to depart the United States at the alien’s own expense

				under this subsection, in lieu of being subject to proceedings under section

				240, if the alien is not described in section 237(a)(2)(A)(iii) or section

				237(a)(4).

									;

							(B)by striking

			 paragraph (3);

							(C)by redesignating

			 paragraph (2) as paragraph (3);

							(D)by inserting

			 after paragraph (1) the following new paragraph:

								

									(2)Prior to the

				conclusion of removal proceedingsAfter removal proceedings under

				section 240 are initiated, the Attorney General may permit an alien voluntarily

				to depart the United States at the alien’s own expense under this subsection,

				prior to the conclusion of such proceedings before an immigration judge, if the

				alien is not described in section 237(a)(2)(A)(iii) or section

				237(a)(4).

									;

				and

							(E)in paragraph (4),

			 by striking paragraph (1) and inserting paragraphs (1)

			 and (2).

							(2)Voluntary

			 departure periodSuch section is further amended—

							(A)in subsection

			 (a)(3), as redesignated by paragraph (1)(C)—

								(i)by

			 amending subparagraph (A) to read as follows:

									

										(A)In lieu of

				removalSubject to subparagraph (C), permission to depart

				voluntarily under paragraph (1) shall not be valid for a period exceeding 90

				days. The Secretary of Homeland Security may require an alien permitted to

				depart voluntarily under paragraph (1) to post a voluntary departure bond, to

				be surrendered upon proof that the alien has departed the United States within

				the time

				specified.

										;

								(ii)in

			 subparagraph (B), by striking subparagraphs (C) and (D)(ii) and

			 inserting subparagraphs (D) and (E)(ii);

								(iii)in

			 subparagraphs (C) and (D), by striking subparagraph (B) and

			 inserting subparagraph (C) each place it appears;

								(iv)by

			 redesignating subparagraphs (B), (C), and (D) as subparagraphs (C), (D), and

			 (E), respectively; and

								(v)by

			 inserting after subparagraph (A) the following new subparagraph:

									

										(B)Prior to the

				conclusion of removal proceedingsPermission to depart

				voluntarily under paragraph (2) shall not be valid for a period exceeding 60

				days, and may be granted only after a finding that the alien has established

				that the alien has the means to depart the United States and intends to do so.

				An alien permitted to depart voluntarily under paragraph (2) must post a

				voluntary departure bond, in an amount necessary to ensure that the alien will

				depart, to be surrendered upon proof that the alien has departed the United

				States within the time specified. An immigration judge may waive posting of a

				voluntary departure bond in individual cases upon a finding that the alien has

				presented compelling evidence that the posting of a bond will be a serious

				financial hardship and the alien has presented credible evidence that such a

				bond is unnecessary to guarantee timely

				departure.

										;

				and

								(B)in subsection

			 (b)(2), by striking 60 days and inserting 45

			 days.

							(3)Voluntary

			 departure agreementsSubsection (c) of such section is amended to

			 read as follows:

							

								(c)Conditions on

				Voluntary Departure

									(1)Voluntary

				departure agreementVoluntary departure will be granted only as

				part of an affirmative agreement by the alien. A voluntary departure agreement

				under subsection (b) shall include a waiver of the right to any further motion,

				appeal, application, petition, or petition for review relating to removal or

				relief or protection from removal.

									(2)Concessions by

				the secretaryIn connection with the alien’s agreement to depart

				voluntarily under paragraph (1), the Secretary of Homeland Security in the

				exercise of discretion may agree to a reduction in the period of

				inadmissibility under subparagraph (A) or (B)(i) of section 212(a)(9).

									(3)Failure to

				comply with agreement and effect of filing timely appealIf an

				alien agrees to voluntary departure under this section and fails to depart the

				United States within the time allowed for voluntary departure or fails to

				comply with any other terms of the agreement (including a failure to timely

				post any required bond), the alien automatically becomes ineligible for the

				benefits of the agreement, subject to the penalties described in subsection

				(d), and subject to an alternate order of removal if voluntary departure was

				granted under subsection (a)(2) or (b). However, if an alien agrees to

				voluntary departure but later files a timely appeal of the immigration judge’s

				decision granting voluntary departure, the alien may pursue the appeal instead

				of the voluntary departure agreement. Such appeal operates to void the alien’s

				voluntary departure agreement and the consequences thereof, but the alien may

				not again be granted voluntary departure while the alien remains in the United

				States.

									.

						(4)EligibilitySubsection

			 (e) of such section is amended to read as follows:

							

								(e)Eligibility

									(1)Prior grant of

				voluntary departureAn alien shall not be permitted to depart

				voluntarily under this section if the Secretary of Homeland Security or the

				Attorney General previously permitted the alien to depart voluntarily.

									(2)Additional

				limitationsThe Secretary of Homeland Security may by regulation

				limit eligibility or impose additional conditions for voluntary departure under

				subsection (a)(1) for any class or classes of aliens. The Secretary or Attorney

				General may by regulation limit eligibility or impose additional conditions for

				voluntary departure under subsection (a)(2) or (b) for any class or classes of

				aliens. Notwithstanding any other provision of law (statutory or nonstatutory),

				including section 2241 of title 28, United States Code, or any other habeas

				corpus provision, and section 1361 and 1651 of such title, no court may review

				any regulation issued under this

				subsection.

									.

						(b)Avoiding Delays

			 in Voluntary Departure

						(1)Alien’s

			 obligation to depart within the time allowedSubsection (c) of

			 section 240B of the Immigration and Nationality

			 Act (8 U.S.C. 1229c), as amended by subsection (a), is further

			 amended by adding at the end the following new paragraph:

							

								(4)Voluntary

				departure period not affectedExcept as expressly agreed to by

				the Secretary of Homeland Security in writing in the exercise of the

				Secretary’s discretion before the expiration of the period allowed for

				voluntary departure, no motion, appeal, application, petition, or petition for

				review shall affect, reinstate, enjoin, delay, stay, or toll the alien’s

				obligation to depart from the United States during the period agreed to by the

				alien and the

				Secretary.

								.

						(2)No

			 tollingSubsection (f) of such section is amended by adding at

			 the end the following new sentence: Notwithstanding any other provision

			 of law (statutory or nonstatutory), including section 2241 of title 28, United

			 States Code, or any other habeas corpus provision, and section 1361 and 1651 of

			 such title, no court shall have jurisdiction to affect, reinstate, enjoin,

			 delay, stay, or toll the period allowed for voluntary departure under this

			 section..

						(c)Penalties for

			 Failure To Depart Voluntarily

						(1)Penalties for

			 failure to departSubsection (d) of section 240B of the

			 Immigration and Nationality Act (8

			 U.S.C. 1229c) is amended to read as follows:

							

								(d)Penalties for

				Failure To DepartIf an alien is permitted to depart voluntarily

				under this section and fails voluntarily to depart from the United States

				within the time period specified or otherwise violates the terms of a voluntary

				departure agreement, the following provisions apply:

									(1)Civil

				penalty

										(A)In

				generalThe alien will be liable for a civil penalty of

				$3,000.

										(B)Specification

				in orderThe order allowing voluntary departure shall specify the

				amount of the penalty, which shall be acknowledged by the alien on the

				record.

										(C)CollectionIf

				the Secretary of Homeland Security thereafter establishes that the alien failed

				to depart voluntarily within the time allowed, no further procedure will be

				necessary to establish the amount of the penalty, and the Secretary may collect

				the civil penalty at any time thereafter and by whatever means provided by

				law.

										(D)Ineligibility

				for benefitsAn alien will be ineligible for any benefits under

				this title until any civil penalty under this subsection is paid.

										(2)Ineligibility

				for reliefThe alien will be ineligible during the time the alien

				remains in the United States and for a period of 10 years after the alien’s

				departure for any further relief under this section and sections 240A, 245,

				248, and 249.

									(3)Reopening

										(A)In

				generalSubject to subparagraph (B), the alien will be ineligible

				to reopen a final order of removal which took effect upon the alien’s failure

				to depart, or the alien’s violation of the conditions for voluntary departure,

				during the period described in paragraph (2).

										(B)ExceptionSubparagraph

				(A) does not preclude a motion to reopen to seek withholding of removal under

				section 241(b)(3) or protection against torture.

										The order

				permitting the alien to depart voluntarily under this section shall inform the

				alien of the penalties under this

				subsection.

									.

						(2)Implementation

			 of existing statutory penaltiesThe Secretary of Homeland

			 Security shall implement regulations to provide for the imposition and

			 collection of penalties for failure to depart under section 240B(d) of the

			 Immigration and Nationality Act, as

			 amended by paragraph (1).

						(d)Voluntary

			 departure agreements negotiated by State or local courtsSection

			 240B of the Immigration and Nationality

			 Act (8 U.S.C. 1229c) is amended by adding at the end the following

			 new subsection:

						

							(g)Voluntary

				departure agreements negotiated by State or local courts

								(1)In

				generalThe Secretary of

				Homeland Security may permit an alien voluntarily to depart the United States

				at the alien’s own expense under this subsection at any time prior to the

				scheduling of the first merits hearing, in lieu of applying for another form of

				relief from removal, if the alien—

									(A)is deportable under section

				237(a)(1);

									(B)is charged in a criminal proceeding in a

				State or local court for which conviction would subject the alien to

				deportation under paragraphs (2) through (6) of section 237(a); and

									(C)has accepted a plea bargain in such

				proceeding which stipulates that the alien, after consultation with counsel in

				such proceeding—

										(i)voluntarily waives application for another

				form of relief from removal;

										(ii)consents to transportation, under custody

				of a law enforcement officer of the State or local court, to an appropriate

				international port of entry where departure from the United States will

				occur;

										(iii)possesses or will promptly obtain travel

				documents issued by the foreign state of which the alien is a national or legal

				resident; and

										(iv)possesses the means to purchase

				transportation from the port of entry to the foreign state to which the alien

				will depart from the United States.

										(2)ReviewThe Secretary shall promptly review an

				application for voluntary departure for compliance with the requirements of

				paragraph (1). The Secretary shall permit voluntary departure under this

				subsection unless the State or local jurisdiction is informed in writing not

				later that 30 days after such application is filed, that the Secretary intends

				to seek removal under section

				240.

								.

					(e)Effective

			 Dates

						(1)In

			 generalExcept as provided in paragraph (2), the amendments made

			 by this section shall apply with respect to all orders granting voluntary

			 departure under section 240B of the Immigration

			 and Nationality Act (8 U.S.C. 1229c) made on or after the date that

			 is 180 days after the date of the enactment of this Act.

						(2)ExceptionThe

			 amendment made by subsection (b)(2) shall take effect on the date of the

			 enactment of this Act and shall apply with respect to any petition for review

			 which is entered on or after such date.

						522.Release of aliens in

			 removal proceedings

					(a)In

			 general

						(1)BondsSection 236(a)(2) of the Immigration and

			 Nationality Act (8 U.S.C. 1226(a)(2)) is amended to read as follows:

							

								(2)may, upon an express finding by an

				immigration judge, that the alien is not a flight risk and is not a threat to

				the United States, release the alien on a bond—

									(A)of not less than $5,000 release an alien;

				or

									(B)if the alien is a national of Canada or

				Mexico, of not less than $3,000;

				or.

									.

						(2)Conforming

			 amendmentSection 236(a) of the Immigration and Nationality Act

			 (8 U.S.C. 1226) is amended by inserting or the Secretary of Homeland

			 Security after the Attorney General each place it

			 appears.

						(3)ReportNot later than 2 years after the enactment

			 of this Act, the Secretary of Homeland Security shall submit to Congress a

			 report on the number of aliens who are citizens or nationals of a country other

			 than Canada or Mexico who are apprehended along an international land border of

			 the United States between ports of entry.

						(b)Detention of

			 aliens delivered by bondsmenSection 241(a) of the Immigration

			 and Nationality Act (8 U.S.C. 1231(a)) is amended by adding at the end the

			 following new paragraph:

						

							(8)Effect of

				production of alien by bondsmanNotwithstanding any other provision of law,

				the Secretary of Homeland Security shall take into custody any alien subject to

				a final order of removal, and cancel any bond previously posted for the alien,

				if the alien is produced within the prescribed time limit by the obligor on the

				bond. The obligor on the bond shall be deemed to have substantially performed

				all conditions imposed by the terms of the bond, and shall be released from

				liability on the bond, if the alien is produced within such time

				limit.

							.

					(c)Effective

			 dateThe amendments made by

			 subsection (a) and (b) shall take effect on the date of the enactment of this

			 Act and the amendment made by subsection (b) shall apply to all immigration

			 bonds posted before, on, or after such date.

					523.Expedited

			 removal

					(a)In

			 generalSection 238 of the

			 Immigration and Nationality Act (8 U.S.C. 1228) is amended—

						(1)by striking the section heading and

			 inserting Expedited

			 removal of criminal aliens;

						(2)in subsection (a), by striking the

			 subsection heading and inserting: Expedited Removal From Correctional

			 Facilities.—;

						(3)in subsection (b), by striking the

			 subsection heading and inserting: Removal of Criminal Aliens.—;

						(4)in subsection (b), by striking paragraphs

			 (1) and (2) and inserting the following:

							

								(1)In

				generalThe Secretary of

				Homeland Security may, in the case of an alien described in paragraph (2),

				determine the deportability of such alien and issue an order of removal

				pursuant to the procedures set forth in this subsection or section 240.

								(2)Aliens

				describedAn alien is

				described in this paragraph if the alien, whether or not admitted into the

				United States, was convicted of any criminal offense described in subparagraph

				(A)(iii), (C), or (D) of section

				237(a)(2).

								;

						(5)in the subsection (c) that relates to

			 presumption of deportability, by striking convicted of an aggravated

			 felony and inserting described in subsection

			 (b)(2);

						(6)by redesignating the subsection (c) that

			 relates to judicial removal as subsection (d); and

						(7)in subsection (d)(5) (as so redesignated),

			 by striking , who is deportable under this Act,.

						(b)Application to

			 certain aliens

						(1)In

			 generalSection 235(b)(1)(A)(iii) of the Immigration and

			 Nationality Act (8 U.S.C. 1225(b)(1)(A)(iii)) is amended—

							(A)in subclause (I),

			 by striking Attorney General and inserting Secretary of

			 Homeland Security each place it appears; and

							(B)by adding at the

			 end the following new subclause:

								

									(III)ExceptionNotwithstanding

				subclauses (I) and (II), the Secretary of Homeland Security shall apply clauses

				(i) and (ii) of this subparagraph to any alien (other than an alien described

				in subparagraph (F)) who is not a national of a country contiguous to the

				United States, who has not been admitted or paroled into the United States, and

				who is apprehended within 100 miles of an international land border of the

				United States and within 14 days of

				entry.

									.

							(2)ExceptionsSection

			 235(b)(1)(F) of the Immigration and Nationality Act (8 U.S.C. 1225(b)(1)(F)) is

			 amended—

							(A)by striking

			 and who arrives by aircraft at a port of entry and inserting

			 and—; and

							(B)by adding at the

			 end the following:

								

									(i)who arrives by

				aircraft at a port of entry; or

									(ii)who is present

				in the United States and arrived in any manner at or between a port of

				entry.

									.

							(c)Limit on

			 Injunctive ReliefSection

			 242(f)(2) of such Act (8 U.S.C. 1252(f)(2)) is amended by inserting or

			 stay, whether temporarily or otherwise, after

			 enjoin.

					(d)Effective

			 dateThe amendments made by this section shall take effect on the

			 date of the enactment of this Act and shall apply to all aliens apprehended or

			 convicted on or after such date.

					524.Reinstatement of

			 previous removal ordersSection 241(a)(5) of the Immigration and

			 Nationality Act (8 U.S.C. 1231(a)(5)) is amended to read as follows:

					

						(5)Reinstatement of

				previous removal orders

							(A)RemovalThe Secretary of Homeland Security shall

				remove an alien who is an applicant for admission (other than an admissible

				alien presenting himself or herself for inspection at a port of entry or an

				alien paroled into the United States under section 212(d)(5)), after having

				been, on or after September 30, 1996, excluded, deported, or removed, or having

				departed voluntarily under an order of exclusion, deportation, or

				removal.

							(B)Judicial

				reviewThe removal described

				in subparagraph (A) shall not require any proceeding before an immigration

				judge, and shall be under the prior order of exclusion, deportation, or

				removal, which is not subject to reopening or review. The alien is not eligible

				and may not apply for or receive any immigration relief or benefit under this

				Act or any other law, with the exception of sections 208 or 241(b)(3) or the

				Convention Against Torture and Other Cruel, Inhuman or Degrading Treatment or

				Punishment, done at New York December 10, 1984, in the case of an alien who

				indicates either an intention to apply for asylum under section 208 or a fear

				of persecution or

				torture.

							.

				525.Cancellation of

			 removalSection 240A(c) of the

			 Immigration and Nationality Act (8 U.S.C. 1229b(c)) is amended by adding at the

			 end the following:

					

						(7)An alien who is inadmissible under section

				212(a)(9)(B)(i).

						.

				526.Detention of

			 dangerous alien

					(a)In

			 generalSection 241 of the Immigration and Nationality Act (8

			 U.S.C. 1231) is amended—

						(1)in subsection

			 (a), by striking Attorney General and inserting Secretary

			 of Homeland Security each place it appears;

						(2)in subsection

			 (a)(1)(B), by adding after clause (iii) the following:

							

								If, at

				that time, the alien is not in the custody of the Secretary (under the

				authority of this Act), the Secretary shall take the alien into custody for

				removal, and the removal period shall not begin until the alien is taken into

				such custody. If the Secretary transfers custody of the alien during the

				removal period pursuant to law to another Federal agency or a State or local

				government agency in connection with the official duties of such agency, the

				removal period shall be tolled, and shall begin anew on the date of the alien's

				return to the custody of the

				Secretary..

						(3)by amending

			 clause (ii) of subsection (a)(1)(B) to read as follows:

							

								(ii)If a court, the

				Board of Immigration Appeals, or an immigration judge orders a stay of the

				removal of the alien, the date the stay of removal is no longer in

				effect.

								;

						(4)by amending

			 subparagraph (C) of subsection (a)(1) to read as follows:

							

								(C)Suspension of

				periodThe removal period shall be extended beyond a period of 90

				days and the alien may remain in detention during such extended period if the

				alien fails or refuses to make all reasonable efforts to comply with the

				removal order, or to fully cooperate with the Secretary's efforts to establish

				the alien's identity and carry out the removal order, including making timely

				application in good faith for travel or other documents necessary to the

				alien's departure, or conspires or acts to prevent the alien's removal subject

				to an order of

				removal.

								;

						(5)in subsection

			 (a)(2), by adding at the end If a court orders a stay of removal of an

			 alien who is subject to an administratively final order of removal, the

			 Secretary in the exercise of discretion may detain the alien during the

			 pendency of such stay of removal.;

						(6)in subsection

			 (a)(3), by amending subparagraph (D) to read as follows:

							

								(D)to obey

				reasonable restrictions on the alien's conduct or activities, or perform

				affirmative acts, that the Secretary prescribes for the alien, in order to

				prevent the alien from absconding, or for the protection of the community, or

				for other purposes related to the enforcement of the immigration

				laws.

								;

						(7)in subsection

			 (a)(6), by striking removal period and, if released, and

			 inserting removal period, in the discretion of the Secretary, without

			 any limitations other than those specified in this section, until the alien is

			 removed. If an alien is released, the alien;

						(8)by redesignating

			 paragraph (7) of subsection (a) as paragraph (10) and inserting after paragraph

			 (6) of such subsection the following new paragraphs:

							

								(7)ParoleIf

				an alien detained pursuant to paragraph (6) is an applicant for admission, the

				Secretary, in the Secretary's discretion, may parole the alien under section

				212(d)(5) of this Act and may provide, notwithstanding section 212(d)(5), that

				the alien shall not be returned to custody unless either the alien violates the

				conditions of the alien's parole or the alien's removal becomes reasonably

				foreseeable, provided that in no circumstance shall such alien be considered

				admitted.

								(8)Application of

				additional rules for detention or release of certain aliens who have made an

				entryThe rules set forth in subsection (j) shall only apply with

				respect to an alien who was lawfully admitted the most recent time the alien

				entered the United States or has otherwise effected an entry into the United

				States.

								(9)Judicial

				reviewWithout regard to the place of confinement, judicial

				review of any action or decision pursuant to paragraphs (6), (7), or (8) or

				subsection (j) shall be available exclusively in habeas corpus proceedings

				instituted in the United States District Court for the District of Columbia,

				and only if the alien has exhausted all administrative remedies (statutory and

				regulatory) available to the alien as of

				right.

								;

				and

						(9)by adding at the

			 end the following new subsection:

							

								(j)Additional

				rules for detention or release of certain aliens who have made an

				entry

									(1)ApplicationThe

				rules set forth in this subsection apply in the case of an alien described in

				subsection (a)(8).

									(2)Establishment

				of a detention review process for aliens who fully cooperate with

				removal

										(A)In

				generalThe Secretary of Homeland Security shall establish an

				administrative review process to determine whether the aliens should be

				detained or released on conditions for aliens who—

											(i)have made all

				reasonable efforts to comply with their removal orders;

											(ii)have complied

				with the Secretary's efforts to carry out the removal orders, including making

				timely application in good faith for travel or other documents necessary to the

				alien's departure; and

											(iii)have not

				conspired or acted to prevent removal.

											(B)DeterminationThe

				Secretary shall make a determination whether to release an alien after the

				removal period in accordance with paragraphs (3) and (4). The

				determination—

											(i)shall include

				consideration of any evidence submitted by the alien and the history of the

				alien's efforts to comply with the order of removal; and

											(ii)may include any

				information or assistance provided by the Secretary of State or other Federal

				agency and any other information available to the Secretary of Homeland

				Security pertaining to the ability to remove the alien.

											(3)Authority To

				detain beyond removal period

										(A)Initial 90-day

				periodThe Secretary of Homeland Security in the exercise of

				discretion, without any limitations other than those specified in this section,

				may continue to detain an alien for 90 days beyond the removal period

				(including any extension of the removal period as provided in subsection

				(a)(1)(C)).

										(B)Extension

											(i)In

				generalThe Secretary in the exercise of discretion, without any

				limitations other than those specified in this section, may continue to detain

				an alien beyond the 90-day period authorized in subparagraph (A)—

												(I)until the alien

				is removed if the conditions described in subparagraph (A) or (B) of paragraph

				(4) apply; or

												(II)pending a

				determination as provided in subparagraph (C) of paragraph (4).

												(ii)RenewalThe

				Secretary may renew a certification under paragraph (4)(B) every six months

				without limitation, after providing an opportunity for the alien to request

				reconsideration of the certification and to submit documents or other evidence

				in support of that request. If the Secretary does not renew a certification,

				the Secretary may not continue to detain the alien under such paragraph.

											(iii)DelegationNotwithstanding

				section 103, the Secretary may not delegate the authority to make or renew a

				certification described in clause (ii), (iii), or (v) of paragraph (4)(B) below

				the level of the Assistant Secretary for Immigration and Customs

				Enforcement.

											(iv)HearingThe

				Secretary may request that the Attorney General provide for a hearing to make

				the determination described in clause (iv)(II) of paragraph (4)(B).

											(4)Conditions for

				extensionThe conditions for continuation of detention are any of

				the following:

										(A)The Secretary

				determines that there is a significant likelihood that the alien—

											(i)will be removed

				in the reasonably foreseeable future; or

											(ii)would be removed

				in the reasonably foreseeable future, or would have been removed, but for the

				alien's failure or refusal to make all reasonable efforts to comply with the

				removal order, or to fully cooperate with the Secretary's efforts to establish

				the alien's identity and carry out the removal order, including making timely

				application in good faith for travel or other documents necessary to the

				alien's departure, or conspiracies or acts to prevent removal.

											(B)The Secretary

				certifies in writing any of the following:

											(i)In consultation

				with the Secretary of Health and Human Services, the alien has a highly

				contagious disease that poses a threat to public safety.

											(ii)After receipt of

				a written recommendation from the Secretary of State, the release of the alien

				is likely to have serious adverse foreign policy consequences for the United

				States.

											(iii)Based on

				information available to the Secretary (including available information from

				the intelligence community, and without regard to the grounds upon which the

				alien was ordered removed), there is reason to believe that the release of the

				alien would threaten the national security of the United States.

											(iv)The release of

				the alien will threaten the safety of the community or any person, the

				conditions of release cannot reasonably be expected to ensure the safety of the

				community or any person, and—

												(I)the alien has

				been convicted of one or more aggravated felonies described in section

				101(a)(43)(A) or of one or more crimes identified by the Secretary by

				regulation, or of one or more attempts or conspiracies to commit any such

				aggravated felonies or such crimes, for an aggregate term of imprisonment of at

				least five years; or

												(II)the alien has

				committed one or more crimes of violence and, because of a mental condition or

				personality disorder and behavior associated with that condition or disorder,

				the alien is likely to engage in acts of violence in the future.

												(v)The release of

				the alien will threaten the safety of the community or any person, conditions

				of release cannot reasonably be expected to ensure the safety of the community

				or any person, and the alien has been convicted of at least one aggravated

				felony.

											(C)Pending a

				determination under subparagraph (B), if the Secretary has initiated the

				administrative review process no later than 30 days after the expiration of the

				removal period (including any extension of the removal period as provided in

				subsection (a)(1)(C)).

										(5)Release on

				conditionsIf it is determined that an alien should be released

				from detention, the Secretary in the exercise of discretion may impose

				conditions on release as provided in subsection (a)(3).

									(6)RedetentionThe

				Secretary in the exercise of discretion, without any limitations other than

				those specified in this section, may again detain any alien subject to a final

				removal order who is released from custody if the alien fails to comply with

				the conditions of release or to cooperate in the alien's removal from the

				United States, or if, upon reconsideration, the Secretary determines that the

				alien can be detained under paragraph (1). Paragraphs (6) through (8) of

				subsection (a) shall apply to any alien returned to custody pursuant to this

				paragraph, as if the removal period terminated on the day of the

				redetention.

									(7)Certain aliens

				who effected entryIf an alien has effected an entry into the

				United States but has neither been lawfully admitted nor physically present in

				the United States continuously for the 2-year period immediately prior to the

				commencement of removal proceedings under this Act or deportation proceedings

				against the alien, the Secretary in the exercise of discretion may decide not

				to apply subsection (a)(8) and this subsection and may detain the alien without

				any limitations except those imposed by

				regulation.

									.

						(b)Effective

			 dateThe amendments made by subsection (a) shall take effect upon

			 the date of the enactment of this Act, and section 241 of the Immigration and

			 Nationality Act, as amended, shall apply to—

						(1)all aliens

			 subject to a final administrative removal, deportation, or exclusion order that

			 was issued before, on, or after the date of the enactment of this Act;

			 and

						(2)acts and

			 conditions occurring or existing before, on, or after the date of the enactment

			 of this Act.

						527.Alternatives to

			 detentionThe Secretary of

			 Homeland Security shall implement pilot programs in the 6 States with the

			 largest estimated populations of deportable aliens to study the effectiveness

			 of alternatives to detention, including electronic monitoring devices and

			 intensive supervision programs, in ensuring alien appearance at court and

			 compliance with removal orders.

				528.Authorization of

			 appropriationsIn addition to

			 amounts otherwise authorized to be appropriated, there are authorized to be

			 appropriated such sums as may be necessary for each of fiscal years 2007

			 through 2011 to carry out this title.

				

